Case 8:19-cv-OO423-WF.]-SPF Document 25-1 Filed 04/18/19 Page 1 of 65 Page|D 601

EXH|B|T “A”

/\

CUS€ SG&s@/MW§PEQC|DMQmBi$-ed| OEllEBFM/W§% 195¥§6%33@‘9@$5°§9€|[) 602

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

CHRISTOPHER MARK PARIS, and
OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC

Plaintiffs
V. \

WILLIAM LEV]NSON,

LEVINSON PRODUCTIVITY

SYSTEM, PC, a Pennsylvania

Corporation, MARC TIMOTHY

SMITH, individually, and d/b/a

CAYMAN BUS]NESS SYSTEMS,

GUBERMAN PMC, a Connecticut

Corporation, DARYL GUBERMAN,

an Individual, DONALD LABELLE, an Individual

Defendants

 

VERIFIED COMPLAINT

COMES NOW the Plaintiffs, Christopher Mark Paris and Oxebridge Quality Resources
International, LLC, through undersigned counsel, (collectively herein referred to as “Plaintiffs”)
and files this case against Williarn Levinson, Levinson productivity System, PC, Marc Timothy
Smith, d/b/a Cayman Business Systerns, Guberman PMC, Daryl Guberman, Donald LaBelle
(collectively the “Defendants”), and states in support as follows:

WM

This is an action for COUNT I: DEFAMATION/LIBEL, COUNT II: TORTIOUS

INTERFERENCE WITH ABUSINESS'INTEREST, COUNT III: COUNT III -- FEDERAL

ANTI-cYBERsQUATTlNG (ANTI-cYBERPIRACY) (15 U.s.c. § 1125(D)(1)(A)), coUNT

Case gaasaawé?e'¢r.uozrapeoamwmqm ana o§)@/M/Jeag% YMWMDOQQG'D 603

IV - TRADEMARK lNFRINGEMENT (15 U.S.C. § 1114), COUNT V FLOR[D:A UNFAIR
COMPETITION, COUNT VI MISREPRESENTATION OF COPYRIGHT CLA]MS UNDER
THE DIGITAL MILLENNIUM COPYRIGHT ACT (“DMCA”) 17 U.S.C. § 512, COUNT VII:
ABUSE OF PROCESS, COUNT VIII: WIRETAPPING, VIOLATION OF FLORIDA STAUTE
`934.03, COUNT D( - lNTERCEPTION OF ELECTRONIC COMMUNICATIONS lN
VIOLATION OF THE WIRETAP ACT, 18 U.S.C. § 2511(1)(A), COUNT X: FOR
DISCLOSURE OF INTERCEPTED ELECTRONIC COMMUNICATIONS ]N VIOLATION
OF THE WIRETAP ACT, 18 U.S.C. § 2511(1)(C), COUNT XI (INVASION OF PRIVACY-
lI\ITRUSION UPON SECLUSION), and COUNT XII: CIVIL CONSPIRACY.
MMUE
1. Venue is proper in this Court as the amount in controversy exceeds $75,000.00 and

there is complete diversity of citizenship under 28 U.S.C. § 1332.

2. This case also contains a federal question 28 U.S.C. § 1331.

3. l Each Defendant violated Federal law, meeting the federal question standard under 28
U.S.C. § 1331.

4. The interrelated claims against Levinson total in excess of $75,000.

5 . The interrelated claims against Guberman PMC, Daryl Guberman, Donald LaBelle
total in excess of $75,000.

6. U.S.C. § 1367 permits supplemental jurisdiction over joined claims that do not

individually meet the amount-in-controversy requirements of § 1332, provided that at least one
claim meets the amount-in-controversy requirements Exxon Mobil Corp. v. Allapattah Services,
Inc., 545 U.S. 546 (2005).

7. This Court has supplemental jurisdiction over "all other claims that are so related . . .

Case aaa@vseme@=uwaa§a§odaaammarea amaral/rage MWDA@@WQ@'D 604

that they form part of the same case or controversy" (§ l367(a)).

8. The claims against the other defendants are related to the common nucleus of operative
facts.
9. The Defendants have all either committed tortious acts directed towards the Plaintiffs

in the State of Florida or have established minimum contacts within Florida subjecting them to
jurisdiction herein.

lO. The lion share of Plaintiffs’ clientele and consulting business is in the aerospace
industry. Plaintiffs’ principal place of business is in the State of Florida. The “heart” of the
aerospace industry is in the State of Florida. Thus, the “brunt” of the harm to plaintiffs was and is
felt in Florida. Panavision International, L.P. v. Toeppen, 141 F. 3d 1316 (9th Cir. 1998).

11. Plaintiff Christopher Mark Paris (“Paris”) is a resident of Tampa, Florida.

12. Plaintiff Oxebridge Quality Resources International, LLC (“Oxebridge”) is a Florida
Corporation, At all times material, Oxebridge was and is a for-profit limited liability company,
organized under the laws of the State of Florida, with its principal place of business located at 1503
South US Highway 301, Tampa, FL 33619.

13. Venue is proper in this district pursuant to 28 U.S.C. § 1391(_b). A substantial part of
the events or omissions giving rise to the claims occurred upon the Plaintiff by the actions of the
Defendants in the Middle District of Florida.

14. Defendant William Levinson (“Levinson”) is a resident of Pennsylvania

15. Defendant Levinson Productivity System, PC (“Levinson Productivity”) is a
Pennsylvania Corporation,

16. Levinson Productivity and Levinson (collectively “Levinson Entities”) have targeted

Plaintiffs’ customers in the state of Florida, including but not limited to, marketing a competing

Case SGQSQVM%§=W§PBOQMWQM name/tags 4Pa@a€pab@$n°a@@'f> 605

seminar to the Plaintiffs in Cocoa Beach and promoted it on his anti-Oxebridge websites, in Which
he made false claims about causing reputational injury and harm defaming the Plaintiffs.

17. Levinson and Levinson Productivity’s tortious acts directed at the Plaintiffs in Florida
caused a substantial pecuniary loss to the Plaintiffs and violated Florida Statute 48.193(1)(t)(1)
and 48.193(1)(a)(2).

18. Levinson has sued Oxebridge and Paris in Hillsborough County, in Case # 17-CA-
003 804. Six of the seven counts have already been dismissed by the Court.

19. This new lawsuit is being filed in federal court due to a different common nucleus of
operative facts, as well as federal claims of trademark infringement, cybersquatting, as well as a
civil conspiracy between the Defendants actively participating across state lines to destroy the
professional reputation of Paris’ news organization

20. Defendant Daryl Guberman (“Guberman”) is domiciled in Connecticut.

21. Defendants Daryl Guberman (“Guberman”) and Donald LaBelle (“LaBelle”) operate
the company Guberman PMC LLC, a/k/a G-PMC LLC a/k/a G-
PMC Registrars LLC, (hereinafter “Guberman PMC”) based in Connecticut.

22. Defendants Guberman and Labelle operate a number of other activities, referenced as
companies by them, but not verifiable as registered business entities in any state, including
IndustrialPR.Net, Manufacturing Partners, American Board of Accredited Certifications, National
Food Safety Council, and more.

23. Donald Labelle is domiciled in Massachusetts.

24. Labelle, Guberman PMC, and Guberman have availed itself to jurisdiction in Florida
pursuant to section 48.193(1)(f)(1) and 48.193(1)(a)(2), Florida Statutes, by committing tortious

acts directed at the Plaintiffs, inclusive of, but not limited to illegally recording a phone

Case Saas@va@paz§=uoazz/§Peotommqmarea emmet/wage Mcm>ab@$o°egem 606

conversation of Paris who was in Florida at the time, without Paris’s informed consent, and
subsequently disseminating the contents of that recording over the world wide web.

25. The contents of the phone conversation also defamed Paris, accusing him of being
bankrupt, when this was untrue. l

26. Labelle, Guberman, and Guberman PMC also harassed Oxebridge clients, such as AM
Metals of Orlando FL, and published derogatory information over the world wide web in an
attempt to adversely affect Plaintiff’ s business.

27. Through their marketing activities, Guberman, Guberman PMC, and Labelle have
engaged with clients in the State of Florida, including Collins Manufacturing (Apopka FL), Florida
Metal Craft (Winter Garden FL), Innovative Products of Florida (St. Petersburg FL) , The Stimpson
Company (Pompano Beach FL), and UltraTech International (Jacksonville FL).

28. Defendant Marc Smith (“Smith”) is a citizen of the State of Ohio and does business as

Cayman Business Systems (“Cayman”) with its principal place of business being in the State of

Obio.
29. Smith has conducted and directly competed for business in the State of Florida.
30. Smith has been providing “onsite” and “tailored” programs for twenty-five years to

businesses Within the State of Florida including but not limited; Pall Aeropower Corporation of
New Port Richey, Pasco County, Florida and the Federal Warranty Service Corporation of Tampa,
Florida.

31. Smith, by operating, conducting, engaging in, or carrying on a business venture in the
State of Florida, Smith availed himself to the personal jurisdiction in the State of Florida, pursuant
to section 48.193(1)(a), Florida Statutes.

32. Smith availed himself to the personal jurisdiction of the State of Florida When he

ease Séasever>paae.udnaphotnaamqmatea owners/tags epaceahab@w°@@e'f> 607

solicited consulting services of CAYMAN within the State, pursuant to section 48.193(1)(1`)(1),
Florida Statutes .

33. Smith, availed himself to personal jurisdiction in the State of Florida by engaging in
substantial business activity within the state, pursuant to Section 48.193(2), Florida Statutes.

34. By committing the tortious acts described in this Complaint, in the State of Florida,
Smith, subjected himself to personal jurisdiction in the State of Florida, pursuant to section
48.193(1)(b), Florida Statutes.

35 . Smith’s tortious actions in Florida have been systematic and continuous.

36. Smith owns, operates and maintains Elsmar.com, which offers a forum board service
directed at the quality assurance profession, and which sells advertising space, of which Smith
derives income.

37. Many Florida businesses and individuals have requested and received assistance for
industry standards in place of normally paid consulting services from Elsmar.com for example:

i. Precision Resource - Florida Division, Inc. (Fort Lauderdale, FL)
ii. Mike Laurie - Quality Manager, Injection molding of aerospace and
medical components (Sarasota, FL)
iii. Sun-Glo Plating Company, Inc. (Pinellas Park, FL)
iv. Giselle - Quality Manager, Automotive and Manufacturing Industry
v. Virtual Imaging, Inc. (Boca Raton, FL)
vi. Gooch & Housego (Orlando, FL)

38. Elsmar.com is not a passive website nor is it merely interactive, because it requires

original input each and every time Elsmar.com and the requesting party engage in industry-specific

consultation Further, “premium file access” can be purchased where editable Master Data File
/"\-. '

F"\

/~\_

ease Seasevaepnaz=m§%odammmatea oz)ra)nz¢/Jea§a Pama>ab@rn°¢gelr) 666

Sets are transmitted to “premiurn members”, some of which in the State of Florida.

39. SMITH and CAYMAN’s clients within the State of Florida use Elsmar.com to access
training manuals and materials essential to Defendants’ services.

40. SMITH’s actual interactions establish a physical presence within the State of Florida.
The commercial quality and interaction with businesses and individuals within the State ofFlorida
of Elsmar.com establish a “plus” factor to establish sufficient minimum contacts. Cf. Roblor Mktg.
Group, Inc. v. Gps Indus., Inc., 645 F. Supp. 2d 1130 (S.D. Fla. 2009).

41. The Plaintiff previously sued Smith in Oxebridge Quality Resources v. Smith, Case:
8:CV-00011-EAK-TBM, filed in the middle district of Florida.

42. The Defendants have worked together reposting defamatory material against the

' Plaintiffs, commenting on the defamatory posts and adding additional defamatory material The

Defendants have stated that their goal was the financial ruin of Paris. Accordingly, their actions
have financially damaged Paris and have costs him to lucrative contracts from clients as well as

lucrative speaking engagements and seminars.

43. All conditions precedent to this action have been met through performance, or
otherwise.
44. Plaintiff has retained the undersigned law firm to represent it in this action and is

obligated to pay the firm a reasonable fee for its services.
FACTUAL ALLEGATIONS
I. CHRISTOPHER PARIS AND OXEBRIDGE QUALITY RESOURCES, LLC
45. Oxebridge Quality Resources was started by Christopher Paris in 1999. Since that
time Oxebridge has grown in both size and scope of services, serving larger organizations and

utilizing some of the best minds in ISO 9000 implementation and consulting

[/,,\

/"'\

CaSe Sé§s&VSQf§*-%§:bb'i%§ PBOJBH%HP&“@§§& ofll€t§li%f/ lit/1313 BFY%I%ABBEJD§QG'D 609

46. The ISO 9000 is a family of quality management systems standards is designed to
help organizations ensure that they meet the needs of customers and other stakeholders while
meeting statutory and regulatory requirements related to a product or service. Essentially, the
certification process serves as a compliance standard for third party audits within particular
industries

47. Oxebridge modemized the traditional practice, making it much quicker to obtain
certification levels

48. Oxebridge specializes in aerospace, with companies such as Lufchansa, JetBlue, and
Space X having traditionally been among its core clients

49. Oxebridge trains companies on how to obtain the requisite certifications

50. In some instances, these certifications allow for companies to obtain lucrative

contracts with the federal government, which would otherwise be unattainable.

51. ln addition, Oxebridge acts as watchdog and whistleblower in the aerospace quality
field.
52. Paris runs the website www.oxebridge.com, which essentially functions as a media

outlet, with news articles and opinion pieces written by Paris, which are at times satirical or
humorous in nature, and at other times serious reports on industry news, practices or
controversies Paris has provided independent reporting on the industry to the US Dept of
Defense, the US Food and Drug Administration, NASA and other government agencies

53. Paris first registered and did business as Oxebridge in 1999.

54. On October 17, 2006 Paris registered the trademark for Oxebridge Quality Resources,

Inc. While this mark subsequently lapsed for not timely filing paperwork with the USPTO, Paris

rt

/\

CaS€ 311;%§<¥‘§%2€\7\’6522?'509%%1€£1 H'e"d d§l§Q/Qé/ 1§/&§€- §696419§§@|%%39€'9 610

continued exclusively using the trademark and held common law trademark rights therein at all
times
5 5 . On December 12, 2017 registered the trademark for Oxebridge Quality Resources,

International LLC (“Oxebridge Registered Trademar ”) (See attached exhibit “l”).

56. Paris is also a published author and has published numerous books on the ISO
standards
57. t Paris has been published in third party journals including Quality Systems Update,

Japan Today and InfoSec Island, and has been cited iii peer-reviewed journals such as the British
Medical Journal (BMJ) as well has contributed reporting go mainstream reporting outlets such as
Marketwatch, for his work related to ISO certification industry oversight and reporting

5 8. Paris also maintained employment with Pulse Medical of Blue Ridge GA from 2010
through 2018, in the position of Quality Manager.

II. WILLIAM LEV]NSON AND LEVINSON PRODUCTIVITY SYSTEM, PC,

59. Levinson is a conservative author and could be considered part of the “Alt Right”
movement
60. Levinson has published hundreds of articles spanning at least 15 years on alt-right

websites including The American Thinker and Israpundit. His articles have been republished and
favorably reviewed on the websites of white nationalists and the Ku Klux Klan, including The
Daily Stormer and Stormfront.

61. ln response to a negative book review Paris wrote regarding Levinson’s book on risk
management, Levinson republished false claims that Oxebridge, not Paris, was bankrupt, falsely
claiming on Facebook, Twitter and Linkedln that Qxebridge was “bankrupt” and suggesting the

company did not actually exist, calling it an “empty storefront.”

r'“~»

f`\

CaS@ 863151%§\8&%43\?-00&§35thoc@t?\%\Ht‘f“lF¥l§doéii@¢i@”l/ig§{é§ 16696¢119§§§®%3@'9 611

62. Also, Levinson made a false claim that Paris supported terrorism.
63. Levinson registered the domain name www.oxebridge.biz in 2017 and hid his identity

by enabling domain privacy protection services This website then contained defamatory
information against Oxebridge and Paris, including false allegations of crirries, which Levinson
later admitted he had authored.

64. Levinson also created the website “Osteinfo.net” which included the exact same
material as the Oxebridge.biz website, also registering this through means to hide his identity.
Levinson has admitted in subsequent documentation that he was also the creator of this site, and
removed it upon advice of counsel, but the reputational injury was already inflicted.

65. Levinson also created the website “oxefake.com” which included the exact same
content as the other two sites `

66. On January 19, 2018, Paris initiated a complaint with the World Intellectual Property
Organization (”WIPO”) Arbitration and Mediation Center, alleging that Levinson’s registering
of the Oxebridge.biz domain was done in bad faith and infringed on Paris trademark and
intellectual property.

67. WIPO noted that the Website was solely comprised of attacks on Mr. Paris and
Oxebridge (See attached Exhibit “2”).

68. ln a February 22, 2018 decision, WIPO found that (i) the disputed domain name is
identical or confusineg similar to a trademark or service mark in which the complainant has
rights; and (ii) the respondent has no rights or legitimate interests in respect of the disputed
domain name; and (iii) the disputed domain name has been registered and is being used in bad

faith.

/”`\

CHS€ W%QWOUEZSS%cM§W@HF@§dLOFIS¢LU/P%G@ lfégéMPatjj@l§)'iAQ€'D 612

69. WIPO noted the following: “Here, the Domain Name is identical to the distinctive
element of the Complainant's trademark and does not include words that would clearly identify it
as unaffiliated with, or'critical of, the Complainant, as in the "sucks" cases See WIPO Overview
M, section 2.6.3. Moreover, for the purposes of the Policy, the Panel cannot consider a criticism
site entirely "noncommercial" in purpose or effect when it is operated, as in this case, by a
competitor and lists third-party alternatives to the Complainant. lt is essentially inconsistent with
the concept of "fair use" (see id., section 2.5) to make misleading use of a competitor's trademark
in a domain name in this manner.”

70. WTPO went on to note that “The Panel finds it inconsistent with good faith, within
the meaning of the Policy, to use a domain name misleadineg similar to a competitor's
trademark for a website largely devoted to disparaging the competitor's business.”

71. Levinson had used images that belonged to Paris not only on oxebridge.biz, but also
on osteinfo.net and oxfake.com. All the aforementioned websites are no longer in operation, but
remain under Levinson’s ownership. Levinson registered the websites for the sole purpose of
criticizing Paris and disparaging a business competitor without regard for the veracity of his
claims

72. WIPO also noted that :

(1) That Levinson’s site at Oxebridge.biz infringed on the Oxebridge trademark as it was
“confusingly similar” to the official Oxebridge website at Oxebridge.com.

(2) That Levinson’s site did not fall into fair use allowances, ruling: “For the purposes of
the Policy, the Panel cannot consider a criticism site entirely ‘noncommercial’ in purpose
or effect when it is operated, as in this case, by a competitor and lists third-party

alternatives to the Complainant. lt is essentially inconsistent with the concept of ‘fair

CaS€ SG?YS§\BQUHUUEQSSFNCMWP0@5&02718¢1§4/ ib%/é@ 12’696416§§§®'°1@29€'9 613

use’ . .. to make misleading use of a competitor’s trademark in a domain name in this
manner.”
(3) That Levinson intentionally registered the site “in bad faith,” ruling: “The Respondent
argues that the Domain l\Iame was not registered ‘primarily’ to disrupt the Complainant’s
business; he chiefly wanted to defend himself from the Complainant’s false and
defamatory statements That is certame a major theme of the Respondent’s former
website, but the headers and much of the content in the screenshots concern the
Complainant’s consulting business and its principal’s perceived errors The Panel finds it
inconsistent with good faith, within the meaning of the Policy, to use a domain name
misleadineg similar to a competitor’s trademark for a website largely devoted to
disparaging the competitor’s business The Panel concludes that the third element of the
Complaint, bad faith, has been established.”

73. As a result of Levinson’s actions, Paris has lost lucrative contracts with his clients

and also lost lucrative speaking engagements

74. Levinson then contacted, through email and phone calls, at least 30 - 50 of Paris’

former clients, after downloading a list of said clients from the Oxebridge website. F or, each of

the clients contacted, Levinson sent at least three emails, and in some cases sent as many as 15

emails to each client. In the communications including the phone calls, Levinson disparaged

Paris and Oxebridge, in a brazen attempt to have the clients distance themselves from Paris

Levinson later wrote, in defective pre-suit notices that his intent was for Paris to have “less 0-

Fans.” The term “O-Fans” was admitted by Levinson later to reference Oxebridge’s clients

75. In response to the Levinson emails and phone calls, three clients - New Pig

Corporation, Pulse Medical and SpaceX -- of Paris terminated their relationship with Paris and

/""\_

C@\S€ SGYSSWWBSMEQ§HFQCDM@@@& 0§1%¢1@4/1#1§3 1§%$%&‘139§§§5°§§16'1) 614

Oxebridge, In each case, these clients had utilized Paris for over a decade each.
76. Levinson attacked and defamed Paris on the following websites or mobile
applicationsl:

i. LinkedIn
ii. Facebook
iii. Twitter
iv. Travelocity
v. Amazon
vi. USENET Newsgroups
vii. Ripoff Rep ort

77. Levinson went beyond the normal scope of competition with a business competitor,
publishing on his websites disparaging information about Paris’ wife’s business and even
publishing Paris’ home address, along with any corresponding liens to his house, which would be

a criminal violation under cyberstalking and doxing laws

78. Accordingly, Levinson effectuated his desire to adversely affect Paris’ business
interests
79. On the contrary, while the Levinson Entities have accused Paris and Oxebridge of

defamation, but the fact of the matter is that Oxebridge, as a member of the press core, only
published truthful information regarding Levinson, providing links to third-party supporting
documents or original publications allowing readers to verify the truth for themselves
LEVINSON’S DEFAMATORY TWEETS
80. Tliroughout January and February of 2017, Levinson tweeted multiple tweets on his
Twitter account @levinson_bill falsely claiming that Oxebridge is an “banki'upt empty

storeHont,” then posting links to the personal bankruptcy filings of Paris which included

 

1 There are additional websites in which Paris was defamed, which are anticipated to be the subject of
discovery.

rs

/\
(\

6666 wasmwaawtaas%¢na@wr6666@¢1026136164/66@@1666@416@§66>61666'6 616

personally identifiable information, including his address, names of relatives, contact
information and financial disclosures The statements were false in that Oxebridge has never
filed bankruptcy (See attached Exhibit “3”)2.

81. Tweeting again in January 2017, Levinson falsely claimed “Oxebridge defamatory
website smears ASQ. Successful action against it for IP misuse. Bankrupt per screenshot.” All

three claims were patently false: Oxebridge has never published any defamatory material about

l ASQ; ASQ has never once requested a retraction or correction for any reporting done on it since

2000; there was never any successfully legal action taken against Oxebridge or Paris for
intellectual property misuse by any party, ever; and Oxebridge has never filed bankruptcy. (See
attached Exhibit “3”).

82. Continuing his tweets, Levinson falsely claimed Paris “lies about lRS investigating
ASQ.” (See attached Exhibit “3”). ln fact, the lRS wrote to Paris and indicated an investigation
has been initiated, with the [RS using the word “investigation” directly.

83. In one Tweet (See attached Exhibit “08”), Levinson falsely claimed Oxebridge
supports terrorism by tweeting, “#oxebridge reinforces implied excuses for Hamas terrorism.”

84. In February 2018, Levinson again tweeted (See attached Exhibit “52”) that
Oxebridge supports terrorism, writing, “Disturbing. #oxebridge joins supporters of Palestinian
terrorism by calling it ‘murder’ when a soldier or copy shoots someone for reasonable belief that
the person is about to detonate a bomb.” In fact, Levinson took a quote of Paris out of context,
from an article in which Levinson discussed murdering a l3-year-old Palestinian girl; at 'no point
iii Levinson’s original post did he mention anything about the girl holding a bomb and his

fantasy being in self-defense.

 

2 The exact dates of specific tweets Wi|| be a subject of discovery.

6636 %h%§%§%€§-UME§§thocl?r%%lr‘tt‘fni='ll§doiil@¢i@t" 166/68 1§6964168§§\6)%6336'1) 616

85. In January 2018, Levinson tweeted (See attached Exhibit “53”) a video of a “man
being ripped apart by dogs,” writing, “’Man’ throws stones at dogs for no good reason (like rabid
dog himself), wonders why he gets bit” The tweet was made on the @Oxebridge_watch accunt,
which prior to that had been entirely dedicated to defaming Paris and Oxebridge; any reasonable
reader would thus conclude the violent video was aimed at Paris, since the @Oxebridge_watch
account never addressed any other party.

86. Paris reported this tweet to law enforcement as a threat against his life. Accordingly,
Levinson later removed the incendiary clip. Discussions with the Federal Bureau of
Investigation’s Scranton PA office resulted in an open an investigation into Levinson by the
counter-terrorism unit for threats against others

87. Later, in March 2018, Levinson added more defamatory twe ets to the
@Oxebridge_watch feed (See attached Exhibit “11”) , falsely claiming that Paris engaged in
“abuse of DICWP to threaten others with sanctions” Paris is covered, in fact, by the Defense
Intelligence Community Whistleblower Program and has provided reporting directly to the US
Dept. of Defense’s Inspector General’s office.

LEVINSON’S MULTIPLE INSTANCES OF DEFAMATION ON AMAZON.COM

88. In January 2017, Paris purchased a book by Levinson on risk management through
Amazon, and then published a review of the book as a “Verified” customer on the Amazon
website.

89. Paris published a book review of a book written by Mr. Levinson on the subject of
ISO 9001 and “risk-based thinking,” which was critical of the book; this was published on
Amazon, The review was then republished by Paris on the Oxebridge website.

90. For example, in February 8 2017, at 8:45AM Levinson made the false claim that

CaS€ 661&%€\8.61@43\$-0@&§35Toc@l?\%ldilfn¢?l§do£l@¢i@‘l/ Wé@ 1€69641?>§§§&)6€636'9 617

Paris was “bankrupt” and a “loser” in response to a book review posted by Paris on Amazon (See
attached Exhibit “4”). In that same comment, Levinson falsely accused Paris of making “false
accusations of crimes and unprofessional conduct against dozens of quality professionals and
also organizations like major registrars, ANSI, ANAB, ISO, and the American Society for
Quality.” It should be noted that at no point did any of those organizations ever question any
reporting done by Paris or ever ask for a retraction in the 18 years of the Oxebridge website’s
reporting history.

91. The aforementioned post was deleted by Amazon, but Levinson then re-posted his
comments again at 9:48AM (See attached Exhibit “5”), this time adding additional comments
that Paris was “a liar,” and that “Somebody who is ethically capable of lying to Amazon readers
and to the audience of his Web site is ethically capable of lying to customers, peers, and clients,
which is probably why few people will hire this individual after they see his Web and social
media postings.” In this post, Levinson reiterated the false claim that Paris made “false
accusations of crimes and professional misconduct directed at dozens of quality professionals as
well as certification bodies and organizations like ANSI, ANAB, ISO, and the American Society
for Quality.” 4

92. There was a third incident of the post on Amazon (See attached Exhibit “6”), in
which Levinson wrote that Paris “blamed auditors, with language implying incompetence or
worse, for a SpaceX rocket failure.” In reality, at no point did Paris ever blame any auditor for
the SpaceX rocket failure. In this posting, Levinson boasted of his achievement in getting
SpaceX to cease its’ relationship with Paris by saying, “Somebody at SpaceX must have come
across this Web page during the past couple of days and read Chrissy the riot act because he took

the page down today along with EVERY ONE of his other SpaceX pages,” and “ Paris'

(\

6636 661%§%9@43§-1`)@5§36thoc@i?\@di‘fnl='tl§doéil§¢h@4/ iia/68 1?69641&§§§&)61329€'9 616

achievement may (based on the sudden disappearance of all his SpaceX related pages) have cost
him his relationship with Space .”

93. l The full number of posts on that site are unknown, but the harassing posts by
Levinson were deemed a violation of the Amazon Terms of Service (See attached Exhibit “7”).

94. Eventually, Levinson’s book was removed from the Amazon store entirely.

95. Subsequently, Paris discovered Levinson’s political writings and published articles
on this subject which directed readers to articles written by Levinson in The American Thinker.

96. In retaliation, Levinson falsely accused Paris of crimes stated that his company was
bankrupt when this was untrue, and accused Paris of supporting terrorism.3

97. Levinson launched a continuous and systematic attack on Oxebridge in an effort
undermine the reputation and credibility thereof and to destroy the Paris Entities’ business
reputation.

LEVINSON’S TORTIOUS INTERFERENCE WITH CXEBRIDGE’S CLIENTS

98. SpaceX General Counsel David Harris spoke with Levinson, which resulted in
SpaceX demanding the removal of its name from the Oxebridge website.

99. From February through March of 2017, Levins on emailed at least 30 clients of Paris
after obtaining the list of clients nom a referral list which was published on the Oxebridge
website. Each client received between 3-15 emails loaded with defamatory statements

100. On one email dated February 15th, 2017, Levinson fclaimed Paris had been
“circulating disparaging and quite possibly defamatory material about me and also about quality
management professionals whom I know. lt is of course up to you how you want to address

similar disparaging material he publishes about certification bodies (including those of his own

 

3 Paris did file personal bankruptcy iii 2016 to reorganize debts and liabilities after divorce proceedings
but Oxebridge Quality Resources and/ or any business interest never filed bankruptcy

_/'\-

/'\._

' CHS€ SCh%§BQUS\B-WEQSSUCMWHFHJOMSMQMP%@15’6€6416&@@|®':1@€'9 619

clients), ISO, ANAB, ANSI, and the American Society for Quality,” (See attached Exhibit “12”).
However, in reality no defamatory material was ever published about any of of the
aforementioned parties Also, at no point did any of those organization ever requested a
clarification or retraction since the Oxebridge website launched in 2000.

101. In that same email, Levinson falsely claimed Paris “blames his client’s AS9100
certification body for loss of a SpaceX rocket while he uses his association with SpaceX to
promote himself, and he also uses SpaceX as a reference,” (See attached Exhibit “12”).

102. On February 22, 2017, Levinson sent the Oxebridge client list a second bulk email
again reiterating the false claim that Paris “apparently blames his own client’s AS9100
certification body for losing a Falcon rocket,” (See attached Exhibit “13”).

103. The article in question did not blame an auditor for the rocket failure, but simply
asked why the auditors were not included in the resulting investigation

104. Stemming from February 28, 2017 into March 2017, Levinson sent the Oxebridge
client list a second bulk email (See attached Exhibit “14”), which falsely claimed that Paris
“attacked the reputations of other people, professional bodies and certification bodies--
including those of his own clients His false accusations range from unprofessional conduct to
crimes.”

105. ln an email to J on Young, an Oxebridge Client and the owner of VForge in Colorado,
Levinson falsely claimed that Paris’ “Web page which encourages people to upload single-user
licensed copies of ISO standards to cloud servers in explicit contravention of the licensing
agreement shown below. Even if he means this as a joke, it’s a very irresponsible one given the
potentially serious legal consequences to anybody who acts on it_and, as shown below, he

actually did this with an ISO 9001:2015 draft standard as alleged by ISO’s attorney,”(See

/\_

C6166 SG§se\etW-&G=MQ§PIEOCUMWQM of/il%;li@t/ 16%8 iBU%ZQ>§b@HJDf§J€'D 626

attached Exhibit “14”).

106. Levinson attached a link to his email with the Paris article, Which was intended to be
an editorial graphic intended to show that ISO’s copyright policy was lacking.

107. d Furthermore, at no time did Oxebridge ever illegally publish any ISO standard. That
same email falsely claimed “[a] letter from ISO’s attorney-hosted on his own Web site-shows
that he actually hosted copyrighted material on his Web site at one time without the owner’s
authorization.” In reality, no copyrighted material was ever published rather Oxebridge was
simply exercising fair use as a member of the press core.

TORTIOUS INTERFERENCE BY LEVINSON WITH PARIS’ EMPLOYER

108. Levinson sent at least 16 emails to Paris’ employer, Pulse Medical of Blue Ridge GA
(“Pulse Medical”) from the period of February 10, 2018 to March 8, 2018. Attached is a
composite of many of the defamatory emails sent to Pulse Medical in an attempt to have I’aris _
terminated from his position (See attached Exhibit “79”). These emails repeated many of the
false claims made in the other emails previously sent to Oxebridge’s clients

109. Levinson then began calling Pulse Medical, speaking directly with employees there
about Paris, as Well as leaving voice mail messages The volume and nature of the calls led Pulse
Medical’s owner to request their lT department block Levinson’s emails for “stalking” (See
attached Exhibit “49”) and then to block his phone calls indicating “He has been asked to stop
calling but he continues to do so” (See attached Exhibit “50”) (See attached composite Exhibit
“61”). Accordingly, Levinson’s email accounts for incoming messages to Pulse were blocked.

110. However, in order to circumvent the block on his account, Levinson repeatedly
changed his email address using wleviiison@verizon:net, william.levinsonl@gmail.com,

wlevinso@hotmail.com, TheBoss@ct-yankee.com, among others

.C<'J\S€ QW§MMOUE§SS%cQ%W“F%leFIBMW/P%G@ 268964211>&@@|©&@€'9 621

lll. Levinson demonstrated malicious intent ; he was vocal in his desire to interfere with
Paris’ employment at Pulse.

112. On February 22, 2017, Levinson wrote to Pulse Medical “I am not sure how LinkedIn
shows employees of companies_that is did Pulse Medical list him in this manner, or did he list
himself as a Pulse Medical employee with the accompanying description? If so, is he supposed to
advertise himself as ‘Risk-Based Debunker at Oxebridge Quality Resources lnternational LLC’
while also representing himself as your employee?” (See attached Exhibit “51”).

113. On February 16, 2017, Levinson then posted defamatory comments on the Google
Group “misc.industry.quality” writing: “Christopher Mark Paris of Oxebridge Quality Resources
Intemational LLC has a long and proven track record of publishing fake news on his company
Web site, and on Linkedln, Twitter and Facebook. This fake news include reckless accusations
of professional misconduct, incompetence and even crimes It has been directed at literally
dozens of quality management professionals certification bodies and professional organizations
l know nothing good or bad about the quality of Paris' work, but the bottom line is that he has
proven himself ethically capable of lying to and about peers, sometimes both at the same tirne”
(See attached Exhibit “15”). This post appeared multiple times in various discussion threads on
the misc.industry.quality group.

LEVINSON CREATES INFRINGING WEBSITES TO DISPARAGE OXEBRIDGE

114. In March of 2017, Levinson created an entire website dedicated to defarning Paris
and Oxebridge, under the domain name “Oxebridge.biz.” The website included a mission
statement that “The key purpose of this site is to make this individual's statements about us or

indeed anybody else not credible.” (See attached Exhibit “16”).

115. This site repeated many of the same claims made in the prior Twitter posts and emails

/'\

CaS€ 66%%@\89@48\6-0@5§36thociirii‘é\iit‘fmF»il§doéilQ¢i@‘l/i=§{é@ 2f696¢2§§é§l'i)'°26196'1) 622

to Oxebridge clients but expanded on them.
ll6. In a March l4, 2017 update to the site, Levinson expanded his site’s mission
statement, writing, “This Web site's purpose is to defend the targets of Christopher Mark
Paris' commercial disparagement campaign by exposing the falsity of his statements and
his proven dishonesty. He has been distributing fake news on his corporate Web site and
through Email, Linkedln, Facebook, and Twitter for the express purpose of damaging his
potential competitors (including the owner of this site).” He then compared Paris to Joe
McCaithy (See attached Exhibit “17”). This update also included the following false claims
about Paris:
“l. Reckless accusations that other quality management professionals put false
information on their resumes and use the ISO standards as a source of profit ” The
` reporting by Oxebridge proved that the leader of an ISO committee had, in fact, falsified
his resume as verified first-hand by the companies listed on the resume. The facts of this
reporting have not been disputed even by the individual involved.
2. “A reckless accusation that a major certification body ’s quality auditor demanded sex
from a female quality manager in exchange for not writing nonconformances. ” The
reporting of this incident came from interviews directly with the female victim, who
asked that her name not be used.
3. “Reckless accusations and imputations of crimes including statements that identifiable
people might go to jail, statements that he has filed criminal complaints against
organizations and use of the word “felony” with regard to specific people and
organizations ” Crirninal and civil complaints have been filed on behalf of victims as

well as American consumers on the whole, by Paris; where felonies were reported, these

rs

6666 wasnwa€htt§§aro¢asemmaeaomaha/tate 2566%26956636666'6 626

were supported by the laws of the US or country involved, including at least one death
threat. At no time was any crime or potential crime reported by Oxebridge which later
received a request for correction or retraction.

4. “Disparagement of his own clients ’ ISO 9001 and AS9100 certification bodies:
including reckless allegations that may be libelous ” At no time has the Oxebridge site
disparaged its clients nor ever received a request for correction or retraction by any such
client.

5. “A false allegation that our Internal Revenue Service confirmed that it is investigating
somebody or something. It is against the IRS’s regulations to disclose this. " The IRS
confirmed in Writing to Paris that an “investigation” was underway against the party
involved; the word “investigation” was used by the IRS.

117 . On March 18th 2017, Levinson registered a new website under the domain
www.Oxfake.com, under his own name; according to official Whois records (See attached
Exhibit “32”), he later changed his registration information to reflect a pseudonym. Around that
time, Levinson removed the material on Oxebridge.biz and republished it on www.Oxfake.com,
This site included all of the same material originally published on Oxebridge.biz, and added new
defamatory claims The two sites ran simultaneously for a short period of time.

118. On both the prior Oxebridge.biz website and the newer Oxfake.com website,
Levinson posted an annotated version (See attached Exhibit “18”) of a LinkedIn post previously
made by Paris which included numerous defamatory and false commentaries including that
Paris “has been trying to damage this organization for years” in an apparent reference to ASQ; a
bizarre claim that Paris is “an Islamophobe”; multiple false accusations that Paris made “overt

threats” to others; a false claim that Paris was engaged in “possible forgery of other people’s

.//’\.,

/'\

CHS€ 30695§\8§1@123-1\!6523'5TocWYnWl%dOZilS¢lU/P%@§ ZP@US¢YP§§§HJFYBJ€'D 624

statements,” and that Paris “has been known to alter statements made by others to meet his own
needs”; a false claim that the bankruptcy papers republished by Levinson on the site were “not
his personal fmances,” and marketing of competing Florida training events to compete with that
being offered by Paris, with the false claim that his courses are “interriationally recognized and
do not encourage their customers to take illegal tax deductions.”

119. Levinson also included a false claim that Paris published “abusive” content on
LinkedIn that “he will quite likely lose his account as a result,” (See attached Exhibit “18”). No
contentpublished by Paris was reported by LinkedIn as abusive, and at no point did LinkedIn
close Paris’ account nor warn Paris about the content posted on his account

120. Subsequently, Levinson then published a page claiming, “Past Clients Disown Chris
Paris” in which Levinson made the following false and defamatory claims: that Paris engaged in
“vicious, unprovoked, and defamatory attacks on other quality management professionals and
professional organizations,” that Paris published “false and almost certainly defamatory remarks
about his own clients' ISO 9001 and/or AS9100 certification bodies on his company's Web site,”
and that Paris was engaged in the “promotion of intellectual property theft, specifically illegal
file sharing,” (See attached Exhibit “19”).

121. In a subsequent email to Paris, Levinson admitted he only removed the websites upon
the advice of legal counsel, but Levinson then opened a third website at the domain Osteinfo.net.
The domain name matches that of a site operated previously by defendant Marc Smith, at
Osteinfo.com, and shared the same hosting company and registrar as that of Smith’s site,

122. Again, much of the material originally published by Levinson on Oxebridge.biz and
Oxfake.com was yet again republished on Osteinfo.net. This site ran nom approximately

December 2017 through April of 2018, However, Levinson then added new and increasingly

/“~~~_

CaSe SGSSQ\B€KU|-EQ-UUQ{-BP[EOCDMUQMFBM OHdtBilU/IEH@@ ZH’UL<E@$’S.QSME|D 625

outrageous defamatory claims against Paris and Oxebridge, including an overt accusation that
Paris supports terrorism on a page entitled “Oxebridge Quality Resources International LLC
Lines Up with Apologists for Palestinian Terrorism” (See attached Exhibit “20”). Suffice to say
the claims of Levinson were categorically false and damaging to Paris’ business reputation

123. Levinson also claimed “Chris Paris falsely accused people of vandalizing his house.”
Such an allegation was completely without merit (See attached Exhibit “21”).

124. Furthermore, Levins on falsely claimed that “Oxebridge has a long track record of
harming others for no reason at all, and simply continues this behavior in 2018, so you should
not believe in the bad things he says about others today,” (See attached Exhibit “22”). This claim
is also categorically false.

125. Another instance of defamation is a page entitled “More questionable (at best)
statements from Oxebridge” (See attached Exhibit “23”) Levinson compared Paris to Joe
McCarthy. In addition, Levinson defamed Paris by writing, “Remember that Chris Paris and
Oxebridge have made terrible allegations against dozens of people and organizations by name.
The credibility of what you see here should tell you something about the accuracy of these
allegations Although we can not prove that these are lies without a reasonable doubt, we have
invited our readers to look at them and draw their own conclusions Also Chris Paris as El
Supremo (The Almighty) and 50-something teenage cyberbully. 1. CP criticizes NASA and
AS9100 for no reason, just to hear the sound of his voice and score points with his worshipers 2.
CP says auditor (visitor) harassed quality manager in her hotel. 3. "(The auditor) made sexist
comments about women, but these were sly enough that no one seemed to notice." 4. CP
channels Joe McCarthy 5. CP gets reports from (we think) imaginary friends 6. CP says U.S.

Internal Revenue Service confn‘med it is investigating X.”

f`\

' 6666 waeanueauiin§nsocesemmnesnature/nas 2566626§§66>6266'6 626

126. While Levinson removed the site’s content in April 2018, he allowed a final
defamatory claim (See attached Exhibit “2 1”) to remain posted for months stating “Based on
dwindling participation in O-Forum and Oxebridge's Twitter, we doubt that many people are
interested in this website (or in Chris Paris's deranged ravings of "Katzenjamrner Kids = KKK,"
"My house was vandaled but I never reported it to the polizei," "Anyone who buys electronic
ISO standard violates the copyright," and "I‘m the only non-Federal employee covered by
DICWP"). At this point, we can say the site's mission, concluding that the bad things Oxebridge
and Chris Paris publish about us and others deserve no belief (falsus in uno, falsus in omnibus),
has been achieved--not because of this site which has gotten almost no visits except from us &
Oxebridge but instead Oxebridge's self-contradictory and incredible answers to it, posted for all
its website visitors to see.” The quotes represent defamatory statements falsely attributed to
Paris, not what Paris ever said or Wrote."'

127. Levinson then re-published many of his prior defamatory posts often verbatim, on
third party consumer complaint sites including Ripoff Report (See attached Exhibit “24”), (See
attached Exhibit “26” , (See attached Exhibit “27”), (See attached Exhibit “28”), (See attached
Exhibit “29”), and Pissed Consumer (See attached Exhibit “25”).

128. The Ripoff Report comments saw Levinson adding comments to those posted by
defendants Smith, Guberman and LaBelle.

129. The Ripoff Report postings made by Levinson include copy-and-paste material from
other publications by Levinson, and include the following‘URLs published between February

2017 and February 2018:

 

4 Additiona| defamatory material was published on all three of Levinson’s websites, and this does not
intend to be a full accounting of the total publications.

\

6666 66£§§‘8.11%43\6-#5§§36Prfocl?r?\%ltll“f“i=il§doéila¢i@f/ie%{gl§ 2€6@3¢26§§§®%6'6 627

f (1) chris Paris; The Jeff Rense or Quaiiry;
Management:https://www.ripof&eport.com/reports/oxebridge-quality-resources/tampa-
florida-33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-christopher-

paris-oxebrid-1062892

(2) Oxebridge and DICWP, and how we know his home was not vandalized:
ht_tps://www.ripoffreport.corn/reports/oxebridge-gualig[-resources/tampa-florida-
33619/oxebridge-qualitv-resources-aka-certificate-mill-chris-paris-christopher-Daris-

oxebrid-1062892

(3) Oxebridge ISO Standards Users Legal Defense Fund; Questionable Solicitation:
. , https ://www.ripoffrep ort.com/reports/oxebridge-quality-resources/tamp a~florida-
33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-christopher-paris-

oxebrid-1062892

(4) I don't agree with most of this review, but Oxebridge has real problems:
https://www.ripoffreport.corn/reports/oxebridge-quality-resources/tampa-florida-
336l9/oxebridge-quality-resources-aka-certificate-mill-chris-paris~christopher-paris-
oxebrid-1062892 (See Exhibit “24”).
130. On the Oxebridge legal defense fund site at Fundrazr, Levinson repeated his false
claims iii the comments section (See attached Exhibit “30”)., and made additional false
statements including “A Google search on the site: oxebridge.com and "jail"; "crime",

/\ "criminal" and "felony" reveal that Oxebridge is the one that does this Chris Paris and

,/ `\

6666 666%-66.666@6066§36uccaaartnnadloaian@ai>aa@21>@6@4266@@6&666'6 626

Oxebridge also accuse people and organizations of doing or being accomplices of crimes such as
(1) vandalizing Paris' home, (2) backing their website, and (3) filing false reports with the Justice
Department to get Paris investigated.” In fact, defendants Guberman and LaBelle filed a false
DOJ complaint under their own names as evidenced herein; in fact, the Oxebridge website was
hacked, as confirmed by multiple third parties

131. In March of 2017 , Levinson published an article (See attached Exhibit “3 1”) that
repeated his claim that Oxebridge was engaged iii “illegal file sharing,” although did not name
Oxebridge or Paris directly. Instead, he referred to the “Yay Cloud” post made by Oxebridge, so
that any reasonable readers would make the association

132. In January 2018, Levinson opened a new Twitter handle intended purely to defame
Oxebridge under the handle @Oxebridge_watch (See attached Exhibit “9”). This account
operated between January and April of 2018, and the full number of defamatory tweets is
unknown at this time. However, the defamatory tweets included Levinson falsely asserting that
Paris supported terrorism by claiming “ Paris “makes problematic statements to legal defense
donors” falsely accusing Paris of “copyright infringement,” claiming “Oxebridge misrepresents
Defense Intelligence Community Whistleblower Program,” implying Mr Paris suffers &om
“pathological lying,” and falsely claiming that Paris used the “c-word” in reference to a woman”

133. From January through March 2017, Levinson dedicated posts on his Facebook page
to harassing Paris, falsely claiming a “law firm says it compelled Chris Paris to stop misusing”
copyrighted materials this never occurred. In these posts Levinson admits his intent to damage
Paris by stating, “I have also told others you have defamed about your site regardless of whether
you badmouthed me to them” and “I also made sure everybody involved learned about your

history of being sued successfully by ISO for misuse of intellectual property, your history of

6636 661%§%9©43\6-&§§§Flfoclil?léltiilfmFil§doiila¢i@¢l/ie§{&@ 2§’69842?>8§§&)%96'9 629

being sued for defamation your documented history of threatening people’s reputations.” At no
time was Oxebridge ever sued for copyrightor trademark in&ingement, nor for defamation, and
at no point has the Oxebridge website threatened anyone’s reputations (See attached Exhibit
“10”).

134. Throughout the @Oxebridge_watch feed? Levinson repeatedly posted cartoons from
the “Katzenjammer Kids,” in reference to the defamation website operated by Smith at
www.osteinfo.com, for which Smith signed the posts as “The Katzenjammer Kids,” Levinson
repeatedly posted links to the Osteinfo.com materials nom the @Oxebridge_watch feed as well.

135. On multiple occasions Levinson tried to have the Oxebridge website shut down On
January 23 2017, Levinson submitted a complaint to Web.com falsely claiming that the
Oxebridge website “levies a very wide array of accusations that range from professional
misconduct (acting as ‘certificate mills,’ the counterpart of diploma mills plagiarism, conflicts
of interest” and that Oxebridge was misusing the Web.com service “in connection with any
tortious or actionable activity,” (See attached Exhibit “55”). Web.com rejected the complaint and
found no wrongdoing by Oxebridge. In May of 20 l 7, Levinson contacted the company behind
Oxebridge’s site security, Sucuri, using a pseudonymous email address and inquiring about a
hack that had occurred on the Oxebridge site; Sucuri personnel reported the email to Paris, and
confirmed “we did receive some odd email that concerned us” (See attached Exhibit “56”). In
September 2018, Levinson posted a response to a comment made by defendant Guberman to
Digital Ocean on the commenting platform Disqus. In that comment, Levinson again made
numerous false and defamatory statements including accusations of copyright and trademark
inn‘ingement (See attached Exhibit “54”).

136. Upon information and belief, Levinson coordinated his attacks against Paris with the

CGS€ SGYSGEAUBGUMEQYF{EQCQ¢?@HW01-'2|@1310271€¢&©4/13%§ 2§’696@6>§§§®'°2§3€'9 636

other defendants Smith, Guberman and LaBelle.

137. Consistently, Levinson published material in support of Smith, Guberman and
LaBelle, while elaborating on their content. In exchange, Smith, Guberman and LaBelle
published material supportive of Levinson, and added to content published by Levirison. The
published materials are often so intertwined between websites operated by all four defendants
fully determining the original source is difficult

138. Levinson since admitted that his intent was to directly harm the relationship between
Paris and his clients In a “Pre-Suit Notice” dated November 13, 2017 (See attached Exhibit
“58,” page 5), Levinson wrote, “You incided your O-Fans to propagate defamatory
communications about me to AQI and ASQ, so I needed you to have fewer O-Fans.” In a
subsequent “Pre-Suit Notice” dated December 30, 2017 (See attached Exhibit “59,” page 3),
Levinson admitted he uses the phrase “O-Fans” to mean clients of Oxebridge and Paris, by
writing, “If you had not incited your O-Fansv including your former clients to propagate your lies
about me to ASQ and AQI earlier this year, I would not have contacted them earlier this year to
expose you as a liar.”

139. The LevisonEntities have systemically spread lies and distorted the truth about the
nature of Oxebridge, which has caused in excess of $75,000.00 in damages to the Paris Entities
in an amount to be determined at trial.

III. DARYL GUBERMAN, DONALD LABELLE, & GUBERMAN-PMC, LLC

140. Upon information and belief, Daryl Guberman and Donald LaBelle are co-owners
and/ or managers and/or co-operators of a series of business entities operated under the following
names:

a. Guberman PMC, LLC

(`“

6666 6eaavM26=thaa§Psoa6enrninea anew/latta 366963&1695663°666'6 661

b. “G-PMC Registrars LLC”

c. “G-PMC, LLC”

d. “G-PMC Registrars”

e. “The American Board of Accredited Certifications” a/k/a “ABAC” a/k/a
“ABAOC”

f. “Industrial Leaders Group” a/k/a “ILG”

g. “American Machine Shops Network a/k/a “AMSN”

h. “National Food Safety Council” a/k/a “NFSC”

i. “FSM2000”

j. “KOSH 9009”

k. “VOB 9009”

141. These companies provide, both individually and collectively, various certifications
similar to and in competition with, the ISO certifications such as ISO 9001. Guberman and
LaBelle openly compete against such ISO certifications in their marketing campaigns

142. Upon information and belief, only Guberman-PMC LLC is an actual, registered
business entity, and the other entities are merely fictional names use on various websites
operated by LaBelle and Guberman to sell their products

143. Guberman and LaBelle routinely appear on the websites of their various companies
typically as “Board” members or senior management

144. Upon information and belief, Daryl Guberman and Don LaBelle conspired and/ or
consorted with Levinson and Smith to distribute defamatory materials against Paris and
Oxebridge.

145. Guberman and LaBelle often reposted information originally posted by Levinson or

6666 6aas@v8666aaudzaspooaaanameaa careful/nasa 3a6a66§26ag660°sr6'6 662

Smith, in order to disparage and defame Paris

146. On Jurie 22 2017, Paris was conducting research into Board members of the

Guberman companies as it had been uncovered that many such Board members did not exist, or

were actually photos of deceased US veterans Paris contacted Kelly Rak, who was listed by
Guberman as a Board member, by phone and asked her for comment for his reporting
Unbeknownst to Paris, Guberman was physically present during that ca11 and began recording a
portion of the call between Paris and Rak without either paity’s knowledge. Guberman and
Labelle then published the partial recording, without permission of either Paris or Rak, falsely
characterizing the call as being evidence of Paris “harassing” one of Guberman’s clients n

147. Subsequently, Guberman and Levinson disseminated that illegal recording on the
world wide web. Paris filed a police report with the Plainville CT Police Department (See
attached Exhibit “78”).

148. In addition to the covert recording being an illegal act in itself, it defamed Paris by
falsely alleging that his company was banlu'upt when this was untrue.

149. Furthermore, Guberman and LaBelle took the unprecedented action of filing some

fifty frivolous claims under the Digital Millenium Copyright Act against Paris, in an effort to

cripple the Oxebridge site,

150. The DMCA Notices filed by the Guberman and Labelle lacked a factual basis and
were filed maliciously in order to gain an unfair advantage over a business competitor.

151. Guberman and LaBelle did not own, nor were acting with authorization of the
copyright holder in order to file the DMCA claims

152. Subsequently, Guberman and LaB elle boasted online, through press releases and

YouTube videos of their DMCA filings and how they successfully forced Paris to switch web

/“\

CaS€ 33151%§%:6648\30€§!5§35'ifocliln@hft§nl=ilédloaifali§‘i/f>§@@ 3£696436§§@|6)%@@€'9 633

hosting companies

153. Under Section 512(f) the Gubemian and LaBelle could not have reasonably believed
that the fifty or more submissions made under the DMCA were protected under copyright law.

154. In August 2012, Defendants Guberman and LaBelle ran a press release (See attached
Exhibit “63”) announcing Guberman as a quality expert in the ISO 9001 field while
simultaneously offering “fiilly accredited” certification services This press release caught the
attention of Paris, because it appeared to violate international accreditation standards which
prohibit consultants from simultaneously offering accredited certification services

155. Paris wrote to Guberman about the press releases in April of 20 13. In response,
Guberman immediately called Paris back and attempted to sell Paris on the idea of a partnership,
going so far as to send his resume with a letter of intent (See attached Exhibit “64”). Guberman
was interested in Oxebridge clients in the Southeast and throughout Florida. Paris rejected the
offer since Guberman is known in the industry as running a “certificate mill” or an unaccredited
operation

156. After Paris researched Guberman, he published an unflattering article on his role in
the industry, which examined Guberman’s claim that the accreditation rules were “anti-semitic.”

157. In response, Guberman and LaBelle disseminated over 180 “press releases,” videos
postings and publications defaming Paris, which were circulated internationally through
LaBelle’s network of press release distribution companies The list of known URLs including
defamatory content is provided as (See attached Exhibit “33”)5.

158. The false claims presented in these publications include accusations that Paris runs

 

5 Since new defamatory material nearly daily, it is impossible to have a full accounting at this time.
material nearly daily, it is impossible to have a full accounting at this time.

f\.

6666 waeeauasauarsarocatammnseoiiiQW/i»as@ 36666662§6&>%666'6 664

“an offshore ISO certification scam,” that Paris is a “con artist,” that Paris was “Christopher
Paris Investigated For Fraud, Copyright Theft, Certification Scams ,” that “TAG-176 Chairrnan
Paul Palmes Asks Daryl Guberman For Assistance With Copyrighted Material Stolen “By
Christopher Mark Paris of Oxebridge.com,” that “Oxebridge Owner Chris Paris & Wife Behind
Foreign Scam,” that “ISO Headquarters Denounces Oxebridge, Chris Paris; Banned From ISO
Website,” that “Oxebridge Owner Christopher Paris Exposed As A Fraud By Industry Insiders.”
159. Guberman and LaBelle have repeatedly accused Paris of hate crimes including

Nazism, anti-semitism, racism. Guberman and LaBelle have repeatedly accused Paris of
supporting terrorism, accusing him of “treason” against the United States, and called for his
arrest.
' 160. The publications and videos are then cross-promoted through a nest of websites
operated by Guberman and LaBelle, including:

a) dguberman.com

b) darylguberman.com

c) darylguberman.net

d) darylgubermanorg

e) darylguberman.news

f) abaoc.org

g) darylguberman.me

h) darylguberman. live

i) mfgpartners.net

j) arm9009.com

k) darylgubermanblogspot.com

r/`\

l/\

6666 massauesati§§uccanantmaaaoaisna/iasa 35’66666§§666666'6 666

l) g-pmc.com

m) industrialpr.net

n) kosh9009.com

o) vob9009.ocm

p) guberman-pmc-llc.business.site

161. Guberman and LaBelle have published multiple videos on Guberman’s various

YouTube channels which further defamed Paris and Oxebridge. The false claims made in these
videos include accusations of fraud and criminal behavior by Paris, and false claims of fraud on
the part of Oxebridge. The sheer number of false and defamatory comments made in the videos
is too immense to be summarized in full. The videos are then picked up by “miiror sites” who re-
publish YouTube videos, making the full distribution difficult to quantify. The titles of only a
sample of the videos point to the defamatory content, and also point to collusion between
Guberman and Labelle, and defendants Smith and Levinson:

a) SpaceX Dumps Ashamed Chris Paris, Owner Of 'The Oxebridge Scam' Debacle

b) Oxebridge's Chris Paris Envious of Bill Levinson and Other Successful People

c) Oxebridge Nazi Begs ANAB To Sue Daryl Guberman, For Exposing Antisemitism

d) ANAB-TAG 176 Slams Oxebridge Owner Chris Paris as a Liar, Fraud & Copyright

Thief

e) ISO Headquaiters Denounces Oxebridge, Chris Paris; Banned From ISO Website

f) ANAB’s Randy Doughtery Technical Adviser, Lapdog of Chris Paris Oxbridge

g) The Quality Management Shill Game "Mark Erwin AKA "Christopher Paris-

Oxebridge Quality Resources"

h) ANAB’s Randy Dougherty, Condones lntimidation of Woman By Oxebridge’s

ease Seaseva@i)aaa=maaapoodaaammnea ouimet/tate 3366666>6@66:°@66'6 666

m Chris Paris
i) ANAB’s Randy Dougherty, and ISOQAR’s Chris Paris;A Marriage of
Misconceptions
j) Is A.M. Metal Finishing A Victim of Con Artist Chris Paris, Oxebridge?
k) Elrnsar Cove Members Exposed Con Artist Chris Paris, Oxebridge Owner

162. In the videos Guberman is seen holding images of` Paris or the Oxebridge logo, often
marked up with the Nazi swastika or other inflammatory symbols

163. In many of the videos Guberman holds up the personal bankruptcy papers of Paris,
revealing the information on them, while falsely asserting that Oxebridge is a bankrupt company.

164. In one video, Guberman used a wedding photo of Paris’ wife, obtained without the
authorization or consent of Paris or his wife, which accused her and Paris of an international
,,` conspiracy with the Peruvian copyright agency [NDECOPI (See attached Exhibit “65”). It
should be noted that neither Paris nor his wife have any business professional or other
relationship with INDECOPI.

165. In August of 2017, Guberman and/or LaBelle then posted a number of defamatory
articles on the Slideshare feature of LinkedIn In one (See attached Exhibit “3 8”), the post
including a false claim that “Paris was exposed for f`raud, defamation and engaging in racially
sensitive activities” which included an image of Paris dressed as Adolf Hitler. The page linked
to the materials were published by defendant Smith on www.osteinfo.com.

166. Another Slideshare post repeated the false claim that Paris worked for ISOQAR, and
stated than “an online petition online petition is calling for a class action lawsuit against ASQ '

and ANAB for its support of Christopher Paris and his company Florida-based Oxebridge

Quality Resources International.” No such petition was ever launched.

rs

c

rs

0666 Soase\/atlila%@=ndiit>§%odameninmnied orirsife¢/JF%% 3669%3166§@113°@@6'6 637

167. Guberman and Labelle then falsely claimed, “Despite dozens of complaints of
copyright infringement business defamation, ongoing character assassination campaigns and
writing disturbing material about minority owned and Jewish-owned businesses Chris Paris
continues to be allowed to speak on behalf of the American Society for Quality. ISO Watch is
investigating if the speaking engagements given to Paris was awarded to him as compensation
for the smear campaign he engages into discredit organizations in competition with ASQ
affiliates primarily ANAB and IAF,” (See attached Exhibit “39”). One of the claims are true,
and no such organization called “ISOWatch” exists

16 8. Another Slideshare post sought to insert Paris’ ex-wife into the controversy, via a
post entitled “Call For Class Action Lawsuit Against Oxebridge, Chris Paris Ex-Wife Susan
Hicks” (See attached Exhibit “40”). That article made the following false and defamatory
claims: “Paris filed for Chapter 7 Bankruptcy in 2016 to evade paying creditors over $600,000
owed in rising business personal and legal expenses He is currently being sued for numerous
defamation charges and character assassination campaigns against his competitors He is
notorious for publishing racially-motivated material against Jews and other minorities and he
has been accused of dozens of copyright violations by members of the quality community. Chris
Paris has become the poster child of failure in the quality community. lronically, he pretends to
be a success despite operating a bogus business with no known customers or even a single
endorsement Chris Paris has become a joke of the quality community among those that know his
antics. In response, Paris has turned to literally begging for money on Linkedin and other social
media sites begging for others to pay for his legal endeavors” All of the aforementioned claims
are false.

169. In June of 2017, Guberman and/or Labelle published a number of articles on .

ima

case anase\aeinaa-ooaa;spoodnnmmemmiaa ostrow/latta starteaépabeio°aa€® 666

Scribd.com, which republished defamatory posts from Smith that appeared on his Osteinfo.com
website. In one (See attached Exhibit “42”), the post included false and defamatory statements
that “Chris Paris has a meltdown,” that Paris uses “sockpuppets” to falsely inflate his support,
and that Paris was “begging for money.” That post then came with a pop-up (See attached
Exhibit “43”) added by Guberman and/or Labelle which claimed, falsely, “This document
provides 100% FACTUAL VERIFIABLE EVIDENCE about the known scammer Christopher
Mark Paris who operates al fake company disguised as a news site, Chris Paris has no customers
was outcast by SpaceX for racial slurs and was caught numerous times stealing copyrighted
images from other websites. Now the Oxebridge owner is trying to conceal his bankruptcy to
make people believe he's a ‘success.’ Here's the evidence you need to protect yourself from this
scammer." All of the claims in this published statement are false.

170. v Throughout May, June and July of 2017, Labelle and Guberman filed as many as 30
false and fraudulent Digital Millennium Copyright Act (DMCA) notices to the hosting company
of the Oxebridge website, Digital Ocean. See samples under (See attached Exhibit “34”), (See
attached Exhibit “35”), and (See attached Exhibit “3 6”). The complaints were signed under
penalty of perjury by Guberman or LaBelle.

l71. In some of the DMCA complaints Guberman and Labelle claimed to be the
copyright owner of content on the Oxebridge website, including publicly disseminated photos of

prominent public figures

_ 172. In other DMCA complaints Guberman and Labelle claimed to by the copyright

owner of editorial graphics created personally by Paris
173. Abiding by the law, Digital Ocean forced Oxebridge to address each claim

individually, or face having the Oxebridge site shut down, regardless of whether the claims had

f\

rr

CaSe Soase\a€>tat~&ii=ltbha§%odumenneml%zd of/Mi@¢l/tf’até@ 35@%@$>§§@§)°§@6'[> 639

merit Paris was forced to address approximately 25 of the claims but Guberman and LaBelle `
continued to submit more, using a “copy and paste” method to submit them in bulk. Paris was
forced to change hosting companies to Inka Hosting, to avoid having the site shut down by
Digital Ocean for not timely responding to the voluminous DMCA notices filed by Guberman
and Labelle.

174. Guberman and LaBelle then re-submitted the 30+ DMCA notices to InkaHosting
(See attached Exhibit “3 7”), which resulted in that company then threatening to shut down the
Oxebridge site, regardless of whether or not the claims were valid.

175. In total, at least 60 spurious DMCA notices were submitted by Guberman and
LaBelle against Paris, iri violation of the law.

176. Paris then changed hosting companies again, to an offshore hosting company offering
a “DMCA Ignore” hosting plan that rejects fraudulent DMCA notices However, this came at
considerable cost and impacted the speed of the Oxebridge site, which remains adversely
impacted to this day, resulting in slow page loading times

177. The LaBelle website at IndustrialPR.net then published a false and defamatory
account which falsely claimed “Oxebridge.com Owner Chris Paris Flees To Offshore Web Host
Afcer Receiving Over 50 Complaints of Copyright Violations” (See attached Exhibit “67”). The
article attempts to smear Paris and Oxebridge as following business practices of “copyright
infringers white supremacist, terrorist sympathizers illegal pharmacies pornography sites and 6
other shady businesses” This site included the following defamatory and false claims:

(1) “According to an ABAC spokesperson, a petition is being drafted calling for the
search engines Google and Yahoo to delist Oxebridge.com for multiple DMCA

violations The petition cites Chris Paris, owner of Oxebridge.com fled overnight with his

r'\

6666 66656666666=666666606966156666666 criteria/tara 3666646»35663=666'6 646

178.

website to an offshore website to avoid U.S. jurisdiction The petition states Mr. Paris is
using a seedy foreign web host known for ignoring DMCA takedown notices and
therefore, leaving copyright owners with no recourse to protect their copyrighted material

from Oxebridge.com.

(2) “Off`shore web hosts are commonly used by questionable businesses and individuals
involved in illegal activities such as copyright infringers white supremacist, terrorist
sympathizers illegal pharmacies pornography sites and other shady businesses
Legitimate U.S. businesses offering legal products and services and paying taxes as
required usually have no need for offshore protection from a seedy foreign web host such
as the one hosting Oxebridge.com.”

At some time in 2018, the Labelle owned and/or controlled website mfgpartnersnet

ran a similar press release (See attached Exhibit “68”) which featured false and defamatory

statements about Oxebridge and Paris, accusing the Paris of antisemitism, racism, and criminal

acts The LaBelle article also falsely assert that Oxebidge has no clients and “doesn’t seem to be

making any honest money at all”, claiming:

(1) “Oxebridge.com is under investigation by the American Board of Accredited
Certifications, and is on the Scam Alert List of IndustrialPR for telemarketing fraud.
Reports show Attorney Generals in several states including Florida, Connecticut and
New York has received complaints about Christopher Paris and his fraudulent operation
Oxebridge Quality Resources AMSN could not find a single client endorsement on the
Oxebridge.com website, nor does it appear to have any customers or business references

In fact, it doesn’t seem to be making any honest money at all. However, we did what

_/‘\

0666 Soasee%meesb&a§%ocuaerinrmnfed 051%61@4/16%8 4666%4166566)°@66'6 641

seems like an endless number of complaints about Oxebridge Quality Resources
International and Chris Paris all over the Internet. Simply Google “Oxebridge
complaints” and you’ll see complaint after complaint about the seedy company. Mr.
Paris, a white man, comes off as a very envious and disturbed individual in the articles he
writes and publishes on his website. He often writes in a distasteful manner about Jews
African Americans, and woman in leadership roles He has dis gustineg accused a Jewish
businessman of using his own mother’s death to promote himself in effort to demeanor
the man among his family, friends and business associates He has verbally attacked an
African American woman for being “unqualified” for a leadership role. Christopher Paris
has gone as far as contacting the employer of an Hispanic gentlemen in effort to get the
man fired. The entire business model of Oxebridge.com seems to be attacking the '
reputation of successful business people, especially Jews, minorities and woman Would
you do business with such a person?” '
l79. In January, Guberman and LaBelle filed a false and defamatory complaint to the US
Dept. of Justice, falsely asserting that Paris lied on his banlo'uptcy filings Guberman and Labelle
admitted to filing this claim in an email dated January 26, 2017 , sent to Paris (See attached
Exhibit “41”). The Dept. of Justice opened an investigation into Paris based on the claims but
eventually found that the claims were without merit and the complaint was dropped.

180. On multiple occasions Guberman and/or Labelle called Paris by phone, leaving
harassing messages and sending abusive texts ln April of 2016, Guberman left a voice mail
indicating that the company managed by Guberman and LaBelle, the American Board of
Accredited Certifications, was rejecting Oxebridge for accreditation because he could not find

any evidence that “Oxebridge had any clients.” At no point did Oxebridge ever apply for

(`\

/“\

CaSe Soase\a€rm&@=libaa§%odumermemialed of/ileiife¢/¥Paté@ 4136%4369§663°696'[> 642

“ABAC” accreditation€.
181. Also in April of 2016, Guberman lefi; a voice mail to Paris in a “Donald Duck” voice,
in which he referred to Paris as a “motherfucker.”

182. On April 9 2017, multiple text messages (See attached Exhibit “44”) were received

from the phone number 203-556-1493, a number which belongs to Daryl Guberman In those

text messages Labelle or Guberman falsely claimed, “Chris we’re going to be putting gout an
article that we offered to donate to your banla'uptcy would you like to have an interview,” and
“U are BROKE,” and “Chris if you need any money let Us know we can donate to charities are
you a not-for-profit.”

183. On the same day, Paris picked up the phone and found Guberman and LaBelle
shouting at him, apparently from a speaker phone they used together; LaBelle told Paris to
“come meet us” and said “we’re going to kick your ass” A police report was filed in that case
with the Agawam MA police department, under file number 17-5223. Paris received additional
harassing texts from Guberman as he was filling out the police report

184. Throughout 2017 , the Guberman/Labelle website at aboac.org included a false
statement (See attached Exhibit “45”) that Paris “has been harassing several of our board
members and threatening our leadership team after we reported his bogus ISO certification
enterprise to authorities." and “Paris is currently under investigation by the Anti-Defamation
League (ADL) for racists remarks and threats against Jewish businessman Daryl Guberman, one
of our founders.”

185. On January 18, 2017 , LaBelle posted a press release (See attached Exhibit “46”) on

his profile for IndustrialPR.Net, a company operated by LaBelle, falsely claiming “Known

 

6 Evidence of the original recordings have been preserved.

ease 60656661@@6=6662§660@66@66666@omaha/tate 456$646>§566)°/666'6 646

Copyright Infringer Oxebidge.com slammed for closing Elsmar Cove Forum.” In fact, the
Elsmar Cove forum was temporarily shut down by Smith as a PR stunt to defame Paris, and at no
time did Oxebridge infringe on copyrights

186. In a comment (See attached Exhibit “46”) posted the same day on that IndustrialPR
post, Guberman falsely claimed, “I contacted Paris and offered him a donation for his bankruptcy
about 2 weeks ago and he broke down crying and his words were so choked that I could hardly
understand hi - Chris I know your reading this you still need money for food, to assist your
family in anyway please call me 203 -556-1493 You write about me ahnost daily attacking my
character but I forgive you chris."

187. Guberman and Labelle published a false and defamatory post (See attached Exhibit
“60”) on the Labelle -owned website mfgpartnersnet which made a host of false and defamatory
accusations inclusive of the following:

(a) “Please beware of Oxebridge Quality Resources International, an offshore enterprise
operating a bogus certification and accreditation scheme. Mr Paris and his web host has
been reported to the Federal Trade Commission (FTC) for copyright infringement and the
theft of personal photographs logos, corporate certificates and other copyrighted
material stolen from various websites Oxebridge.com is under investigation by the
American Board of Accredited Certifications, and is on the Scam Alert List of
IndustrialPR for telemarketing fraud. Reports show Attorney Generals in several states
including Florida, Connecticut and New York has received complaints about Christopher
Paris and his fraudulent operation Oxebridge Quality Resources AMSN could not find a
single client endorsement on the Oxebridge.com website, nor does it appear to have any

customers or business references In fact, it doesn’t seem to be making any honest money

rs

/’\-

Case So§se\e€>tld%%=tlo%a§%odaarenrem@ieé 05}@11€94/ 16388 48696644=619663°&66'6 644

188.

at all. However, we did what seems like an endless number of complaints about
Oxebridge Quality Resources International and Chris Paris all over the Internet. Sirnply
Google “Oxebridge complaints” and you’ll see complaint after complaint about the seedy
company. Paris, a white man, comes off as a very envious and disturbed individual in the
articles he writes and publishes onhis website. He often writes in a distasteful manner
about Jews, African Americans, and woman in leadership roles He has dis gustineg
accused a Jewish businessman of using his own mother’s death to promote himself in
effort to demeanor the man among his family, friends and business associates He has
verbally attacked an African American woman for being “unqualified” for a leadership
role. Christopher Paris has gone as far as contacting the employer of an Hispanic
gentlemen in effort to get the man fired. The entire business model of Oxebridge.com
seems to be attacking the reputation of successful business people, especially Jews
minorities and woman Would you do business with such a person?” Every single
statement therein is false. The original post also linked to defamatory material published
by Defendant Smith on Google Groups.”

A similar post (See attached Exhibit “62”) was made in 2018 by Guberman and/or

Labelle on their website at abaoc.org repeats many of the same claims and falsely claiming “The

American Board of Accredited Certifications has received numerous complaints about a Chris

Paris, owner of Oxebridge Quality Resources Intemational pushing his bogus accreditation

scheme,” and accusing Paris of living in a “Peruvian villa” and having his “strings pulled” by the

“ISO/lAF/ANAB cartel.” None of the claims are true.

189.

The Guberman website located at dguberman.com, includes an entire page (See

attached Exhibit “47”) dedicated to defaming Paris and Oxebridge. The posts are dated between

l/'~\

Case Scam/MW§PEQMAMBM ofl`Wlftt/Wéh% 486$166436%.19660°&66'6 646

the end of January 2017 to present This page includes multiple links to Guberman’s YouTube
videos as well as material published by defendants Smith and Levinson

190. The following page of defamatory material was posted by Labelle,
http://industrialpr.net/oxebridge-com-owner-chris-paris-flees-to-offshore-web-host-afier-
receiving-over-S0-complaints-of-copyright-violations.

191. In addition, Guberman and LaBelle called Paris former employer, Pulse Medical,
multiple times throughout 2015 to 2017 , with the intent of having Paris fired from the company.
In many cases they left messages with reception, but in a few instances calls were put through to
the owners Barb and Gordy Boyce. The calls were so harassing that in April of 2016 Barb
Boyce wrote to her attorney documenting one harassing call from Guberman and Labelle (See
attached Exhibit “5 8”).

192. Guberman and LaBelle have consistently published material in conjunction and with
the support and aid of defendant Levinson Multiple videos and press releases as shown in (See
attached Exhibit “33”) promote and link to materials published by Levinson, such as the video
“Oxebridge's Chris Paris Envious of Bill Levinson and Other Successful People.” The Guberman
and LaBelle publications repeatedly repost and/ or link to materials published by Levinson In
various Ripoff Report publications material originally posted by Guberman or LaBelle is then
commented on by Levinson, and vice versa. In one article (“Conservative Businessman Accuses
Tampa Rival Of Faking Liberal Outrage To Steal Business” (See attached Exhibit “67”) written
in the blog St. Petersblog, ostensibly submitted to the author by Levinson, Guberman republishes
the false claim that Oxebridge was bankrupt

193. Guberman and LaBelle have similarly published material in conjunction and with the

support and aid of defendant Smith. Multiple videos and press releases as shown in (See

/""\_

6666 66656»6%6466=1166636650¢996166666& 01'7166164/66453 4666%463566@6@66'6 646

attached Exhibit “33”) promote and link to materials published by Smith, such as “Oxebridge
owner Chris Paris sued Elsmar Cove and they went out of business.” Neither Oxebridge nor the
Elsmar website has gone out of business

194. The Guberman site includes a defamatory and false statement about Paris related to
Smith, and includes material originally published on the Elsmar site. This includes the following
false and defamatory statement

(a) “Below are just a few of hundreds of comments found on the former Elsmar Cove
about Chris Paris and Oxebridge Quality Resources These comments clearly show what
people in the quality community think of Chris Paris His lawsuit against Marc Smith,
former owner of Elsmar Cove was to silence the quality community that was exposing
this guy as a whack job. Well, if you think that’s harsh, just read what others are saying
about this disturbed individual.”

195. The post then repeats material taken from the Elsmar website and other postings by
defendant Smith, all of which were ordered to be removed as part of the court’s rulings in
Oxebridge Quality Resources v. Smith, Case: 8:CV-00011-EAK-TBM, filed in the middle
district of Florida.

196. ln the St. Petersblog article (See attached Exhibit “66”) , LaBelle likewise published
a comment linking to defendant Smith’s website at www.osteinfo.com using the pseudonym
“Rich Milton,” which LaBelle has used for years in press releases issued by his company
Industrial PR Net.

197. Guberman since 2006 has declared himself a candidate for US Senate thus making

his actions newsworthy and a matter of public interest

case acase/aomaa-_ooaf§PBodamemenuatea QE/`M£el/Wb% 46666547¢661196'1`€666'6 647

   

t/R'~ : : *¢;*“*46 s ` - _ iv ` v
DARYL GUBE
FOR U.S. SENATE
lite Change Connecticut Nee'ds

198. The full amount of damages will either be established at trial or through affidavits

that will be submitted to the Court after liability is proven
IV. MARC SMITH AND CAYMAN BUSINESS SYSTEMS

199. Smith is an ISO consultant and direct competitor of Paris and Oxebridge Quality

Resources
/`\ 200. Smith operates his consulting firm and his website at www.elsmar.com out of a home

office in Ohio.

201. Smith first defamed Paris and Oxebridge in January of 2000 on the Usenet
newsgroup “misc.industry.quality.”

202. The newsgroups were later purchased by Google and appear as “Google Groups,
which Smith has added defamatory content to for the past nineteen years

203. Smith’s website at www.elsmar.com, called the “Elsmar Cove,” is one of the largest
forum boards in the ISO and quality industry, of which Smith is the sole administrator and
owner.

204. Since 2000 to the present day, Smith has published false and defamatory material on
the Elsmar website about Paris and Oxebridge.

205. ln 2013, Smith demanded five million dollars to remove the defamatory material.

6666 60&6@6@66=Mrapoocanenininea artisan/tags 466664663566:°666'6 646

(/-\\: Simultaneously, he published the defamatory content on Linkedln, Twitter and Facebook.
~ 206. In 2013, Paris sued Smith in Case: 8:CV-00011-EAK-TBM, filed in the middle
district of Florida.
207. Ultimately, the case concluded with a Joint Stipulation and a Mediated Settlement

Agreement, which prohibited Smith from publishing any material about Paris or Oxebridge.

208. Smith was held in contempt of court for violated the terms of the joint settlement
agreement
209. J.B. Lorenzo, counsel for Paris and Oxebridge, attempt to reopen that case to address

the.repeat violations of the joint settlement agreement was denied by the court, necessitating
filing the instant lawsuit against Smith.

210. Srriith has since increased his defamation and coordinated his activities with the
defendants Levinson, Guberman and LaBelle, whether directly or indirectly.

211. Smith previously launched two websites aimed at defaming Paris and Oxebridge. The
first was www.oxebridge.co, intentionally filed to resemble the official Oxebridge website at
www.oxebridge.com. Srriith then opened a second website at www.osteinfo.com.

212. In an attempt to circumvent the court order, Smith registered these sites under the
fictitious name “John Peachfarm.” Emails sent to “John Peachfarm” were personally answered
by Smith.

213. At the same time, Smith falsely told his Elsmar readers the site was shut down by
Paris This resulted in a flood of attacks and threats made to Paris by disgruntled Elsmar readers
ln fact, the site was never shut down, and Smith continues to operate it openly.

214. Smith claims he retired, yet he continues to market his consulting services as of

j January 2019, and continues to generate advertising revenue from the Elsmar website.

f\-_

case 'anasaamea=mspeodammmnea hamm/nasa 466664666566366@616 646

215. ln 2018, Smith opened the latest website at oxebridgequalitylawsuits.com which
makes numerous false and defamatory claims about Paris (See attached Exhibit “48”).

216. A Google search of the entire content of the oxebridgequalitylawsuits.com website,
using the search string “site:oxebridgequalitylawsuits.com *.*” provides a list of the individual
pages appearing on the site (See attached Exhibit “70”) and (See attached Exhibit “71”). Some
of these pages are only visible when using the “view cache” feature in Google, but show that
Smith uploaded Smith uploaded “accolades” for himself and his Elsmar Business Systems
company (See attached Exhibit “71”) (See attached Exhibit “72”)

217. Smith writes in the first person (“I”) and even titled one page “Marc Timothy Smith -
Accolades - Elsmar Cove.”

218. Another page on the oxebridgequalitylawsuits.com, Smith uploaded his personal
credentials all showing his name (See attached Exhibit “73”). The page is titled “Marc T Smith -
Lead Auditor Certificate - Elsmar Cove.”

219. On yet another page (See attached Exhibit “74”), Smith uploaded “specifications”
and claims to be an expert y

220. The defamatory statements are as follows (See attached Exhibit “76”):

a. “Chris Paris believes there should not be competition When someone
complains like this they obviously provide inferior products and/or services”
At not time has Paris argued for less competition; Smith’s accusation that
Oxebridge provides “inferior products and/or services” is defamatory on its
face.

b. “Paris' various and sundry threats over the years against so many people,

organizations and companies are legendary.” At no point has Paris threatened

/A"_

/`\
.

CaSe Soase\/BMS=UW§PIEonmeMrmFZled 0571`1%11@4/1261§8 4569%56=§§6§3°4’66'6 656

anyone.

. “Paris' one-man-show "Oxebridge" simply can not compete in today's world.

Not to mention many people dislike Paris' personality, and many companies
have found Paris to be controversial (to say the least) and thus avoid him.
Being a "catch all" lawsuit, claims of libel and such are included Paris' intent
was to stifle Smith’s free speech to express his opinions.” The claims are

defamatory on their face.

. “Neither Paris nor his lawyer hired a forensics analyst Paris speaks of

"'fevered drearns" - We do not for a minute doubt that Paris has such dreams”

In fact, prior attorney ID Lorenzo did hire a forensics analyst (See attached

Exhibit “75”).

. “The reality is Paris runs a weird Complaint/F ake News website in which he,

posing as journalist, complains about various companies organizations and
various standards (not federal, state, national or international regulations). As
Paris libels more and more people, companies organizations it is
understandable that his consulting services are shunned giving him a lot of
free time to write the crap he Writes. At one time Paris had some clients or so
he claimed at one time. Some were apparently real, some appear to be false.
We have confnrned that SpaceX is one company which demanded that Paris
remove their name from his website Clients list.”

“The reality is few people believe Paris has a sincere cause. White the page
says $4007 over 2 years we have screen captures with the start date. In fact it

has taken Paris almost 3 years to collect pennies considering typically lawsuit

CaSe Soase\/BOMLES=M:§PEodDmmemElFed OfllGBlM/I&f§@ 566$@51>§©6§3°@@6|[> 651

!/-.6\ - costs run from $100,000 (a cheap one) to $1,000,000 or more. Knowing that
Paris declared bankruptcy in April 2016, and his lack of business Paris has no
money to start a lawsuit And no attorney would touch a lawsuit such as Paris

proposes on a contingency basis.” The claims are defamatory on their face.

221. The Smith site also uses photos of Paris without permission (See attached Exhibit
6677$9).
222. In addition, Smith falsely asserts that Paris has sold the email information of

Oxebridge readers “on the Dark Web.”

223. Since Smith updates the site frequently there may be many additional defamatory
claims since this suit was filed.

224. The websites operated by Smith include material provided by Daryl Guberman and
Levinson and/or links to their material The home page of oxebridgequalitylawsuits.com (See
attached Exhibit “77”) includes a link to the defamatory material published by defendant
Guberman at htto://dgubermancom/warning;about-oxebmlggqualitv-resources-and-its-owner-
chris-paris/. The site also includes a link to the pro-Levinson blog article on St. Petersblog (See
attached Exhibit “67”).

225. On the following page, "oxebridgequalitylawsuits.com/Oxebridge-Fundrazr-
lies.html” (See attached Exhibit “77”), Smith makes numerous defamatory and false claims for
the purpose of harming Paris’ legal defense, including the defamatory statement that Oxebridge’s
work in the field may include litigation, where Smith published, “This is knowingly false.

226. Smith also printed the following false statement, “Think about it - Mr. Paris wants to
start Class Action lawsuit(s) against "industries '1 including automotive, aerospace, IT, and

manufacturing firms As if these industries can not stand up for themselves.” In reality, Paris

Case Scase\GQM-H=W§Pbodaarememiaieé 051165¥£94/16@1§8 55?69665366§663°996'6 662

,~»~\l never stated an intention to sue any of these industries

_"

227. Smith also engages in “doxing” through the repeated republication of portions of
Paris’ bankruptcy papers with the intent to reveal Paris’ private information for the purposes of
harassment intimidation and humiliation The documents republished by Smith include Paris
private address information about his family, financial information and more. The list of sub-
pages on the Smith website (See attached Exhibit “69”) and (See attached Exhibit “70”) show
these documents on the Smith website.

COUNT I - DEFAMANTION / LlBEL AGA]NST WILLIAM LEVINSON, LEVINSON

PRODUCTIVITY SYSTEM, PC, MARC SMITH, DARYL GUBERMAN, GUBERMAN

PMC, AND DONALD LABELLE

228. Plaintiffs incorporate paragraphs l - 227 as though fully set forth herein

229. The Levinson Entities Smith, Labelle, Guberman, and Guberman PMC, published
,,\ false and defamatory statements concerning Chris Paris and Oxebridge as referenced above.

230. Levinson, Levinson Productivity, Smith, Labelle, Guberman, and Guberman PMC
published those statements without reasonable care as to whether those statements were true or
false. Indeed, there was knowledge that the statements were false. The statements were
defamatory per se.

231. Levinson, Levinson Productivity, Smith, Labelle, Guberman, and Guberman PMC
knew the statements were false.

232. The Levinson Entities Smith, Labelle, Guberman, and Guberman PMC published
those statements out of malice, bad faith, and hatred towards Paris

233. The Levinson Entities Smith, Labelle, Guberman, and Guberman PMC published the

statements in order to inflict reputational and business harm on Paris

234. The recipients of those articles and videos saw content which defamed Paris This

ease 66356/3696-2>6-60626650®6@@6666¥6& criteria/lease 566666§6666660°926'6 666

/~»~\_ resulted in actual damage to Paris, including being subjected to hatred, distrust, ridicule,
contempt and dis grace.

235. The false statements also tended to injure Paris in his business or profession, and in
fact did injure Paris in that manner, As a result, Paris lost business customers and potential
business and customers Paris was also damaged per se.

236. WHEREFORE, Plaintiffs demand and are entitled to collect damages from The
Defendants, pre and post judgment interest, on each award, and such other relief that the Court

determines appropriate.

COUNT II - TORTIOUS INTERFERENCE WITH A BUSINESS RELATIONSHIP
AGAINST WILLIAM LEVINSON, LEVINSON PRODUCTIVITY SYSTEM, PC, MARC
SMITH, DARYL GUBERMAN, GUBERMAN PMC, AND DONALD LABELLE

237 . Plaintiffs incorporates paragraphs l - 227 as though fiilly set forth herein
,.,\\ 238. Paris had business relationships with companies that were subject to third party audits

for compliance standards

239. The plaintiffs’ business relationships were adversely affected by the writings videos
and misrepresentational information of Levinson, Levinson Productivity, Smith, Labelle,
Guberman, and Guberman PMC. n

240. Comments from Levinson, Levinson Productivity, Smith, Labelle, Guberman, and
Guberman PMC concern the desire to damage Paris’s business

241. Levinson, Levinson Productivity, Smith, Labelle, Guberman, and Guberman PMC
had no right to interfere with Paris’ business relationships and wrongfully interfered with
those business relationships out of malice, bad faith, and hatred.

242. The Plaintiffs have suffered damage as a result of the interference with Oxebridges’

pre-existing business relationships

Case Soase\e©puea=uoaa§%odunreimnuated ofit%iM/Wé@ 5369665469§663°§66'6 654

//~.~\__: 243. WHEREFORE, Plaintiffs demand and are entitled to collect damages from The
Defendants, prc and post judgment interest on each award, and such other relief that the
Court determines appropriate

COUNT Iii - FEDERAL ANTI-CYBERSQUATTI:NG (ANTi-cYBERPiRACY) (is
U.s.C. § iizs(D)(i)(A)) AGAINST LEVINSON AND sivnTH

244. Plaintiffs incorporates paragraphs l - 227 as though fully set forth herein

245. Upon information and belief, Levinson registered and/or use in bad faith the domain
Levinson registered the domain name www.oxebridge.biz, “Osteinfo.net, ”Oxebridge.biz
website, and “oxefake.com” which included the exact same content

246. Smith registered the Oxebridge.co website under the fake name “John Peachfarm.”
He used a Neomailbox.com email address for Peachfarm in his domain registration and
published this on the Oxebridge.co website; Smith personally responded to emails sent to

l/M\‘ “Peachfarm.” In addition, Smith has repeatedly used photos of Paris and material from the

Oxebridge Website without permission and posted material on the website
www.oxebrAg§_qualitvlawsuitscom

247. These marks incorporate a mark confusingly similar to the Oxebridge trademark.

248. The Infringing Domains are substantially indistinguishable from, confusineg similar
to and/or dilutive of the Oxebridge trademark in violation of the Anti-Cybersquatting
Consumer Act, 15 U.S.C. § 1125(d)(l)(A)(ii)(I).

249. Levinson and Smith’s registration and/ or use of the Infringing Domain is not
sponsored or authorized by Oxebridge.

250. Levinson and Smith have no trademark or other intellectual property rights in the
Inf`i'inging domains, and has acted in bad faith with the intent to profit from the goodwill of

/”'\

the Oxebridge trademark

./’F`\-.

CaSe Soase\a€ffel~&@=ttb&a§%od@nientiemizled 0§&%11@4/1&£§8 58@€6&6=6§663°§66'6 655

251. Levinson and Smith had no bona fide commercial use of the infringing Domain as the
site offered no products or services for sale.

252. Upon information and belief`, Levinson and Smith registered numerous other domains
containing trademarked terms with no intention other than to disparage the identity of the
actual intellectual property rights' holders' aforementioned acts constitute Cybersquatting
(Cyberpiracy) in violation of 15 U.S.C. § 1125(d)(l)(A).

25 3. WHEREFORE, by reason of the foregoing, Levinson and Smith are liable to for (a)
Plaintiffs’ actual damages and Defendants' profits; or (b) statutory damages in an amount up
to $100,000 for each instance of cybersquatting as provided by 17 U.S.C. § 1117(d).

COUNT IV - TRADEMARK INFR]NGEMENT (15 U.S.C. § 1114)
AGAINST LEVINSON AND Sl\'IITH

254. Plaintiffs incorporates paragraphs 1 - 227 as though fully set forth herein

255. Plaintiffs have owned the website httpS://www.oxebridge.com since 1999.

25 6. Levinson and Smith have used Oxebridge’s registered trademark, Oxebridge Quality
Resources International, LLC, in the infringing domairis, knowing it's the exclusive property
of Oxebridge, in connection with the infringing domains n

25 7. Levinson and Smith engaged in the aforementioned activity with the intent to confuse
and deceive the public into believing that they are in some way sponsored, affiliated or
associated with Oxebridge, when in fact, they are not.

258. Levinson and Smith’s use of the Oxebridge’s registered trademark in the Infiingi`ng
Domains have been without the consent of Oxebridge, is likely to cause confusion and
mistake in the minds of the public and, in particular, tends to and does falsely create the
impression that they are warranted, authorized, sponsored or approved by Oxebridge when,

in fact, they are not

/'~\

ease 6easevaepaeandarspoodaaenqmniea urinary/latta 5€6666§6=%49660°666'6 666

259. Levinson and Smith’s unauthorized use of the Oxebridge’s Registered Trademarks in
the lnfringing Domain has resulted in Levinson’s own competing business being benefitted
by the misconduct by Levinson has caused and continues to cause substantial and irreparable
injury to the public, Oxebridge, the Oxebridge Registered Trademark, and the substantial
goodwill represented thereby.

260. WHEREFORE, Levinson and Smith’s acts constitute willful trademark infringement
in violation of Section 32 of the Lanham Act, 15 U.S.C. §1114. By reason of the foregoing,
Levinson and Smith are liable to Oxebridge for: (a) an amount representing three (3) times
Oxebridge’s damage and; and (b) reasonable attomey's fees and pre-judgment interest
pursuant to 15 U.S.C. § l l 17.

COUNT V -FLORIDA UNFAIR COMPETITION -
TRADEMARK lNFRINGEMENT AGAINST LEVINSON AND SMITH

261. Plaintiffs incorporates paragraphs l ~ 227 as though fully set forth herein

262. This is a common law unfair competition claim for damages and injunctive relief`.

263. Oxebridge is the prior user of the trademark at issue.

264. Oxebridge’s trademark and/ or related design elements are inherently distinctive.

265. Levinson and Smith used an identical or confusingly similar trademarks and domain
names in order to disparage a competing business

266. Levinson and Smith thereby competed with Plaintiffs in the same trade area where
Oxebridge has established good will.

267. Levinson and Smith’s activities as stated herein constitute unfair competition and an
infringement of CCTV Outlet Corp.’s common law trademark rights in the name the Plaintiff
Marks within the State of Florida and in violation of Florida law.

268. Levinson and Smith’s wrongful and infringing activities have caused and continue to

ease 6aa$6/a@i)a:¢.\6_marspnodamanqmniea criteria/lease 5366666766§660°666'6 667

/»\_ cause injury and damage to Plaintiffs reputation and good will in Oxebridge in the form of a

diversion of customers lost sales and lost profits

269. In the alternative, Levinson and Smith’s wrongful and infringing activities have
caused, and unless enjoined by this Court will continue to cause, irreparable injury and other
damage to plaintiffs’ business reputation and good will in the Oxebridge. Plaintiffs have no
adequate remedy at law.

270. W-HEREFORE, Plaintiffs demand and are entitled to collect damages from The
Levinson and Smith, pre and post judgment interest, on each award, and such other relief that

the Court determines appropriate

COUNT VI - MISREPRESENTATION OF COPYRIGHT CLAIMS UNDER THE
DIGITAL MILLENNIUM COPYRIGHT ACT (“DMCA”) 17 U.S.C. § 512 AGAINST
DARYL GUBERMAN, GUBERMAN PMC, AND DONALD LABELLE

271. The Plaintiffs incorporates paragraphs 1 _ 227 as though fully set forth herein

272. Guberman, Guberman PMC, and Donald Labelle knowingly filed false DMCA
claims against the Plaintiffs

273. Upon information and belief, Plaintiffs did not infringe any copyright owned or
administered by Defendant Guberman, Guberman PMC, or Donald Labelle.

274. Any use of any materials or information by Plaintiffs was a self- evident, non-
infringing, and fair use under 17 U.S.C. § 107.

275. Plaintiffs did not use any materials or information of or concerning Guberman,
Guberman PMC, or Donald Labelle. n

276. Upon information and belief, Guberman Guberman PMC, and Donald Labelle knew
or should have known that Plaintiffs did not infringe any copyrights on the date they sent

/___\ their DMCA takedown notices

./'"\.,

/"\'

6666 666366696666626§650¢196666666666& o§imM/Jnt§a 56696666»35660°666'6 666

277. Guberman, Guberman PMC, and Donald Labelle sent the DMCA notices for the
purpose of interfering with Plaintiffs’ business and/or for the purpose of suppressing
criticism of its products or business practices

278. This is an improper use of the DMCA takedown scheme, and is specifically
prohibited by law. 17 U.S.C. § 512(f).

279. Guberman, Guberman PMC, and Donald Labelle violated 17 U.S.C. § 512'(f) by
knowingly materially misrepresenting that Plaintiffs infringed Defendants Guberman,
Guberman PMC, and Donald Labelle’s copyrights

280. Defendants Guberman, Guberman PMC, and Donald Labelle actually knew of the
material falsity of its representations as it pertains to Plaintiffs

281. 1_7 U.S.C. § 512(F) states that anyone 1) who misrepresents that a material or activity
is infringing, (2) that material or activity was removed or disabled by mistake or
misidentification shall be liable for any damages including costs and attorneys’ fees
incurred by the alleged infringer, by any copyright owner or copyright owner’s authorized,
licensee or by a service provider, .who is injured by such misrepresentation as the result of
the service provider relying upon such misrepresentation in removing or disabling access to
the material or activity claimed to be inn‘inging, or in replacing the removed material or
ceasing to disable access to it.

282. Accordingly, in this instance, Guberman, Guberman PMC, and Donald Labelle
intentionally filed claims in which they knew or had reason to know were strictly satirical in
nature

283. Furthermore, Guberman, Guberman PMC, and Donald Labelle filed claims to which

they had no claim simply so they could injure Plaintiffs business interests

6666 6aas@v86paaa=swar§n§odaaen@mnea others/iata 566666666§663°6@6'6 666

~\ 284. Guberman Guberman PMC, and Donald Labelle actually knew of the material falsity

of its representations with respect to copyright infringement as it knew that Plaintiff’s use of

its allegedly copyrighted images was fair use

285. In the alternative, Defendants Gubennan, Guberman PMC, and Donald Labelle knew
of the material falsity of its representations with respect to copyright infringement as it knew
independently that Plaintiffs use of the` allegedly copyrighted images was fair use.

286 . Defendants Guberman, Guberman PMC, and Donald Labelle used the DMCA process
to suppress speech and not in order to address real copyright concerns

287. If Defendants Gubennan, Guberman PMC, and Donald Labelle did not know of the
material falsity of its representations then they were willfiilly blind as to the material falsity.

288. As a direct and proximate result of Defendants Gubennan, Guberman PMC, and
Donald Labelle’s actions Plaintiffs have been injured in an amount to be determined at trial.

289. Such injury includes but is not limited to, the financial and personal expenses

fe\_ associated with responding to the complaint and harm to Plaintiffs’ free speech rights under
the First Amendment.

290. WHEREFORE, Plaintiffs have been forced to retain the services of an attorney to
pursue this action, and are entitled to recover its attorney’s fees and any and all costs associated
with pursuing this matter, as permitted under 17 U.S.C. §512(f). In the alternative, Plaintiffs
ask for attorney fees as damages due to the bad faith actions of Defendants Guberman,
Guberman PMC, and Donald Labelle.

COUNT VII: ABUSE OF PROCESS AGAINST DARYL GUBERMAN,
GUBERMAN PMC, AND DONALD LABELLE

291. Plaintiffs incorporates paragraphs 1 - 227 as though fully set forth herein

292. Defendants Guberman, Guberman PMC, and Donald Labelle used the DMCA process
including a false sworn statement, to accomplish a purpose for which the DMCA notice and
takedown procedure was not des igned. . z

293. The false and perjurious DMCA notice was used by the Defendants Guberman,

/”"\ . . . .
l Guberman PMC, and Donald Labelle to suppress criticism, and not to address any copyright

/\_

0666 Soase\/a€>ila~z§=udiia§Poodaateninmlaieé 05/`165;1£94/16@1§% 556966666666'®°§@6'6 666

concerns

294. The false and perjurious DMCA notices were filed in order to seek to extract an
advantage over the Plaintiffs and/or to suppress criticism, and not to address any actual
copyright claims

295. Defendants Guberman, Guberman PMC, and Donald Labelle deliberately perverted
this particular legal process for its own benefit and in order to suppress the Plaintiffs’ rights

296. Defendants Guberman Guberman PMC, and Donald Labelle were willful and wanton
and were committed with deliberate disregard for the law, including the copyright act and laws
prohibiting perjury.

297. As a direct and proximate result of Defendants Guberman, Guberman PMC, and
Donald Labelle actions Plaintiffs have been injured in an amount to be determined at trial.

298. WHEREFORE, Plaintiffs have been forced to retain the services of an attorney to

pursue this action, and they are entitled to recover their attorney’s fees and any and all costs

associated with pursuing this matter. In the alternative, Plaintiffs ask for attorney fees as
damages due to the bad faith action of Defendants Guberman, Guberman PMC, and Donald

Labelle in these matters

COUNT VIII: WlRETAPPING, VIOLATION OF FLORIDA STAUTE 934.03,
AGAINST DARYL GUBERMAN

299. Plaintiffs incorporates paragraphs 1 ~ 227 as though fully set forth herein

300. Section 2511 of the Wiretap Act prohibits individuals from intercepting a
communication or procuring another to intercept a communication 18 U.S.C. § 2511;
Bartnicki v. Vopper, 532 U.S. 514, 523 (2001). Any individual whose communication is
“intercepted, disclosed, or intentionally used” can bring a civil action for injunctive relief and
monetary damages 18 U.S.C. § 2520; Kwok Sze v. Pui-Ling Pang, 529 F. App’x 196, 199
(3d cir. 2013).

301. A plaintiff pleads a prima facie case under the Wiretap Act by alleging that the

defendant: (1) intentionally (2) intercepted, endeavored to intercept, or procured another

Case Soase/YM&MPEQNMQMQ%§ oflrsiiCW/JF$A§% GBUREVA§WaaelD 661

fry person to intercept (3) the contents of (4) any wire, electronic, or oral communication (5)
using a device In re Nickelodeon Consumer Privacy Litig., No. 15-1441, slip op. at 25 (3d
Cir. Jun 27, 2016); In re Google Inc. Cookie Placement Consumer Privacy Litig., 806 F.3d
125, 135 (3d cir. 2015).

302. Defendant Guberman recorded a phone conversation with plaintiff, without plaintiffs’
consent, which is a direct violation of Fla. Stat. § 934.03.

303. The phone conversation between the Paris and Guberman on June 22, 2017
constitutes a "wire communication" pursuant to Florida's Security of Communications Act.
304. Defendant Guberman’s act of recording the phone conversation without plaintiffs’
consent constitutes an "interception" of the parties June 22, 2017, wire communication

305. During the illegal recording on June 22, 2017 between the parties Defendant
Guberman knew, or had reason to know, that plaintiff was physically located within the State
of Florida.

306. Defendants Guberman’s act of recording the June 22, 2017 wire communication
between the parties Was intentional.

307 . As a result of Defendants Guberman’s interception of the parties' communication
plaintiffs have suffered damages

308. WHEREFORE, Pursuant to Fla. Stat.§ 934.10, plaintiff seeks an injunction barring
defendant from intercepting additional wire communications an order to remove from the
world wide web the recording on June 22, 2017, as well as compensatory damages punitive

damages attorneys’ fees and costs

COUNT IX: lNTERCEPTION OF ELECTRONIC COMlV[UNICATIONS IN
VIOLATION OF THE WIRETAP ACT, 18 U.S.C. § 2511(1)(A) AGAINST DEFENDANT
GUBERMAN

Case SQSse/SJDAW-M§PEodDmm&mEilied OEllEBl£B"/J@d§% 613619‘€6625@°9@5|3°6116|[) 662

F\l 309. Plaintiffs incorporates paragraphs 1 - 227 as though fiilly set forth herein

310. Defendant Guberman intentionally intercepted, endeavored to intercept, and procured
another person to intercept, the electronic communications of Chris Paris, in violation of 18
U.S.C. § 2511(1)(a).

311. Guberman was not acting under person not acting under color of law and had no
authority to tape the conversation

312. WHEREFORE, Plaintiffs seek an injunction barring Guberman from intercepting
additional wire communications an order to remove from the world wide web the recording
on June 22, 2017, as well as compensatory damages punitive damages attorneys’ fees and
costs

COUNT X: FOR DISCLOSURE OF INTERCEPTED ELECTRONIC
COMMUNICATIONS IN VIOLATION OF THE WIRETAP ACT, 18 U.S.C. § 2511(1)(C)
AGAINST DEFENDANTS GUBERMAN, GUBERMAN PMC, AND DONALD LABELLE

313. Plaintiffs incorporates paragraphs 1 - 227 as though fully set forth herein

314. Guberman taped a two-way conversation to which Paris did not consent as he was
unaware that he was being recorded at all times

315 . Defendants Guberman Guberman PMC, and Donald Labelle intentionally disclosed
the intercepted electronic communications of the Plaintiffs to other third parties while
knowing or having reason to know that the information was obtained through the interception
of an electronic communication in violation of 18 U.S.C. § 2511(1)(a), Defendants Guberman
Guberman PMC, and Donald Labelle have violated 18 U.S.C. § 2511(1)(c).

316. Guberman acted in concert with Labelle in disseminating the illegally recorded
conversation over the world wide web.

317. WHEREFORE, Plaintiffs seeks an injunction barring the interception of additional
wire communications an order removing nom the World wide web the recording on June 22,

2017 , as well as compensatory damages punitive damages attorneys’ fees and costs.

COUNT XI: (INVASION OF PRIVACY-INTRUSION UPON SECLUSION) AGAINST
DEFENDANTS GUBERMAN, GUBERMAN PMC, AND DONALD LABELLE

~0666 Soase\/BM&@=MQ§PEONMMQM 05»`1%11@4/¥61§8 6666%@6>6§@6)°@®6'6 666

/~\ 318. Plaintiffs incorporates paragraphs l - 227 as though fully set forth herein

319. Defendants Guberman’s act of intercepting the wire communication between herself
and plaintiff constitutes an invasion of privacy in violation of Florida law.

320. Through the act of intentionally intercepting communications and subsequently posting
the defamatory material online Defendants Guberman Guberman PMC, and Donald Labelle
deliberately intruded upon the seclusion of Chris Paris in violation of Florida law.

321. Plaintiff Paris has a recognized right of privacy in his wire communications Defendant
Guberman’s act of intentionally intercepting the wire communication is illegal pursuant to
Florida's Security of Communications Act (Fla. Stat.§ 934.03).

322. The act of then publishing and disclosing the contents of the illegally taped
conversation also violated Plaintiff Paris’ right to privacy.

323. Therefore, Defendants Guberman Guberman PMC, and Donald Labelle conduct is
objectively unreasonable and offensive so as to support a claim for invasion of privacy.

324. Defendants Guberman has intercepted and published other wire communications
between herself and plaintiffs although publication is not required to support a claim of
invasion of privacy based upon intrusion upon seclusion

325. As a result of defendant's Guberman Guberman PMC, and Donald Labelle intentional
invasion of his right of privacy, plaintiff has suffered damages

326. WHEREFORE, Plaintiffs demand and are entitled to collect damages from The
Guberman Guberman PMC, and Donald Labelle, pre and post judgment interest, on each
award, and such other relief that the Court determines appropriate

COUNT XII: CIVIL CONSPIRACY AGAINST WILLIAM LEVINSON, LEVINSON
PRODUCTIVITY SYSTEM, PC, MARC SMITH, DARYL GUBERMAN, GUBERMAN
PMC, AND DONALD LABELLE

327 . Plaintiffs incorporates paragraphs 1 - 227 as though fully set forth herein
328. The elements of a civil conspiracy are: (a) a conspiracy between two or more parties
(b) to do an unlawful act or to do a lawful act by unlawfiil means (c) the doing of some overt

act in pursuance of the conspiracy, and (d) damage to plaintiff as a result of the acts performed

f"\ 62

0666 Soase\eMG=MbEQ§Pnodaniernemia@é oHleiiU/JFPJ§@ 636966646656113°@@6'6 664

,»-~\\ pursuant to the conspiracy. Florida Fern Growers Ass'n lnc. v. Concerned Citizens of Putnam
County, 616 So.2d 562 (Fla. 5th DCA 1993). Generally an actionable conspiracy requires an
actionable underlying tort or wrong. See Florida Fern Growers Ass'n Inc.; Wright v. Yurko,
446 So.2d 1162 (Fla. 5th DCA 1984).

329. However, an alternative basis for a civil conspiracy claim exists where the plaintiff can
show some “peculiar power of coercion” possessed by the conspirators by virtue of their
combination which an individual acting alone does not possess See Churruca v. Miami Jai-
Alai, Inc., 353 So.2d 547 (Fla.1977)

330. In this case the Defendants all worked together with the common goal of tortuously
interfering with the Plaintiffs and spreading misinformation and lies all over the Internet.

331. The Defendants acted unlawfully by disseminating lies that disparaged Paris all over
the Internet. They all took overt acts in furtherance of that conspiracy.

332. In addition the Defendants certainly exhibited a unique power of coercion which
individually they did not possess individually, which caused Paris to lose lucrative contracts

'M\" and speaking engagements

333. Accordingly, Paris was damaged in an amount to be determined at trial.

334. WHEREFORE, Plaintiffs demand and are entitled to collect damages from The
Defendants pre and post judgment interest, on each award, and such other relief that the Court
determines appropriate

PLAINTIFFS HEREBY DEMAND A JURY TRIAL.

‘_’llR_IEl_C-'YI`IO_N.

Under penalty of perjury, l declare that l have read the foregoing, and the facts alleged
therein are true and correct to the best of my knowledge and belief.
CHRIS'P’ARIS

OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC

(""\ 63

6666 663§%“66£61-%6/11%'§§'? PBOC%%$&W im£ii=;é 05)1611%4/16659@ eitq%ii»‘§g% DP€¢?€'D 665

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and complete copy of this document was
electronically filed with the clerk of courts in Middle District of Florida on the 18th day of
February 2019,

Respectfully submitted,
Shrayer Law Firm, LLC.
912 South Andrews Avenue
Fort Lauderdale, FL 33316 v
Tel. (954) 601-3732
Email: ghs@shrayerlaw.com
/s/Glen H. Shrayer

Glen H. Shrayer, Esq.
Fl Bar No. 57253

-//-_-`\!

("\~ . 64

